Execution Copy

KEYCORP STUDENT LOAN TRUST 2006-A

$1,034,631,000




ASSET BACKED NOTES


KEYBANK NATIONAL ASSOCIATION

KEY CONSUMER RECEIVABLES LLC

NOTE UNDERWRITING AGREEMENT

November 29, 2006




--------------------------------------------------------------------------------

Deutsche Bank Securities Inc.
    As Representative of the
    several Underwriters
60 Wall Street
New York, New York 10005

Dear Sirs:

1.

Introductory.  Key Consumer Receivables LLC, a Delaware limited liability
company, (the “Depositor”), proposes to cause KeyCorp Student Loan Trust 2006-A
(the “Trust”) to issue and sell $84,000,000 principal amount of its Floating
Rate Class I-A-1 Asset Backed Notes (the “Class I-A-1 Notes”), $149,170,000
principal amount of its Floating Rate Class I-A-2 Asset Backed Notes (the “Class
I-A-2 Notes”), $7,211,000 principal amount of its Floating Rate Class I-B Asset
Backed Notes (the “Class I-B Notes”), $160,927,000 principal amount of its
Floating Rate Class II-A-1 Asset Backed Notes (the “Class II-A-1 Notes”),
$197,000,000 principal amount of its Floating Rate Class II-A-2 Asset Backed
Notes (the “Class II-A-2 Notes”), $146,730,000 principal amount of its Floating
Rate Class II-A-3 Asset Backed Notes (the “Class II-A-3 Notes”), $140,274,000
principal amount of its Floating Rate Class II-A-4 Asset Backed Notes (the
“Class II-A-4 Notes”), $101,664,000  principal amount of its Floating Rate
Class II-B Asset Backed Notes (the “Class II-B Notes”) and $47,655,000 principal
amount of its Floating Rate Class II-C Asset Backed Notes (the “Class II-C
Notes” and together with the Class I-A-1 Notes, the Class I-A-2 Notes, the Class
I-B Notes, the Class II-A-1 Notes, the Class II-A-2 Notes, the Class II-A-3
Notes, the Class II-A-4 Notes and the Class II-B Notes, the “Notes”) to the
underwriters named in Schedule I hereto (the “Underwriters”), for whom you (the
“Representative”) are acting as representative.  The Trust was formed pursuant
to the Trust Agreement, dated as of October 26, 2006, as amended and restated by
the Amended and Restated Trust Agreement, dated as of December 1, 2006 (as
further amended and supplemented from time to time, collectively, the “Trust
Agreement”) between the Depositor and The Bank of New York (Delaware), as owner
trustee (the “Owner Trustee”).   The Eligible Lender Trustee was appointed
pursuant to the Eligible Lender Trustee Agreement, dated as of December 1, 2006
between the Depositor and JPMorgan Chase Bank, National Association, as the
eligible lender trustee (the “Eligible Lender Trustee”).  The assets of the
Trust include certain student loans (collectively, the “Financed Student
Loans”).  Such Financed Student Loans will be acquired by the Trust from the
Depositor on or about December 7, 2006 (the “Closing Date”).  The Financed
Student Loans will be divided into two pools of student loans, the first group
will consist of Financed Student Loans that are reinsured by the United States
Department of Education (the “Department”) (collectively, the “Financed Federal
Loans”).  The second group will consist of (i) Financed Student Loans that are
not guaranteed by any party nor reinsured by the Department (collectively
“Financed Unguaranteed Private Loans”) and (ii) Financed Student Loans that are
not reinsured by the Department or any other government agency but are
guaranteed by a private guarantor (collectively, “Guaranteed Financed Private
Loans” and together with the Financed Unguaranteed Private Loans, the “Financed
Private Loans”).  All Financed Student Loans that are part of the first group
described above are referred to as the “Group I Student Loans” and all Financed
Student Loans that are part of the second group described above are referred to
as the “Group II Student Loans.”  The Depositor will purchase all of the
Financed Student Loans from KeyBank National Association, a national banking
association (“KBNA,” and in such capacity, the “Seller”), pursuant to the
Student Loan Transfer Agreement, dated as of December 1, 2006 (the “Student Loan
Transfer Agreement”) among KBNA, the Depositor and JPMorgan Chase Bank, National
Association, as eligible lender trustee on behalf of the Depositor (the
“Depositor Eligible Lender Trustee”).  The Group I Notes will be entitled to
receive payments of interest and principal primarily from the cashflow on the
Group I Student Loans.  The Group II Notes will be entitled to receive payments
of interest and principal primarily from the cashflow on the Group II Student
Loans.

The assets of the Trust will further include certain monies due and collected
under the Financed Student Loans on and after November 1, 2006, (the “Cutoff
Date”).  The Financed Student Loans will be sold to the Trust and the Eligible
Lender Trustee on behalf of the Trust by the Depositor and the Depositor
Eligible Lender Trustee pursuant to the Sale and Servicing Agreement, dated as
of December 1, 2006 (as amended and supplemented from time to time, the “Sale
and Servicing Agreement”), among the Trust, the Eligible Lender Trustee, the
Depositor Eligible Lender Trustee, KBNA, as master servicer (in such capacity,
the “Master Servicer”), the Depositor and KBNA, as administrator (in such
capacity, the “Administrator”).  The Master Servicer has also entered into four
certain subservicing agreements to have the Financed Student Loans subserviced
with each of Pennsylvania Higher Education Assistance Agency, an agency of the
Commonwealth of Pennsylvania (“PHEAA” and, in its capacity as a subservicer, a
“Subservicer”) and Great Lakes Educational Loan Services, Inc., a Wisconsin
corporation (“GLELSI” and in its capacity as a subservicer, a “Subservicer”),
two agreements with PHEAA regarding certain of the Group I and Group II Student
Loans, respectively, and two agreements with GLELSI regarding certain of the
Group I and Group II Student Loans, respectively.  The Notes will be issued
pursuant to the Indenture to be dated as of December 1, 2006 (as amended and
supplemented from time to time, the “Indenture”), among Deutsche Bank Trust
Company Americas as the indenture trustee (the “Indenture Trustee”), the Trust
and Deutsche Bank Trust Company Americas as paying agent and note registrar.  In
addition, the Administrator will perform certain administrative duties on behalf
of the Trust pursuant to the Administration Agreement, dated as of December 1,
2006 (as amended and supplemented from time to time, the “Administration
Agreement”), between the Trust, the Indenture Trustee and the Administrator.
   The Sale and Servicing Agreement, the Indenture, the Trust Agreement, the
Student Loan Transfer Agreement and the Administration Agreement are referred to
herein as the “Basic Documents.”

Simultaneously with the issuance and sale of the Notes as contemplated herein,
and pursuant to the Trust Agreement, the Trust will issue its Trust Certificate
(the “Certificate”) representing a fractional undivided residual beneficial
interest in the Trust to the Depositor or its designated affiliate.

At or prior to the time when sales to investors of the Notes were first made to
investors by the several Underwriters for which Deutsche Bank Securities Inc. is
acting as Representative which was approximately 3:00 p.m. on November 29, 2006
(the “Time of Sale”), the Depositor had prepared or caused the preparation of
the following information (collectively, the “Time of Sale Information”): the
preliminary prospectus supplement dated November 6, 2006 relating to the Notes
and containing all information to be included in the Final Prospectus (as
defined below) other than pricing related information and accompanied by the
base prospectus dated November 6, 2006 and the supplement to the preliminary
prospectus supplement dated November 29, 2006 (collectively, along with
information referred to under the caption “Static Pools” therein regardless of
whether it is deemed a part of the Registration Statement or Final Prospectus,
the “Preliminary Prospectus”).  If, subsequent to the Time of Sale and prior to
the Closing Date (as defined below), the Depositor wishes to convey additional
or changed information in order to make the Time of Sale Information, in the
light of the circumstances under which statements in the Time of Sale
Information were made, not misleading, and as a result investors in the Notes
elect to terminate their old “Contracts of Sale” (within the meaning of Rule 159
under the Securities Act of 1933, as amended (the “Securities Act”)) for any
Notes and enter into new Contracts of Sale with the Underwriters, then “Time of
Sale Information” will refer to the information conveyed to investors at the
time of entry into the first such new Contract of Sale, in an amended
Preliminary Prospectus approved by the Depositor and the Representative that
corrects such material misstatements or omissions (a “Corrected Prospectus”) and
“Time of Sale” will refer to the time and date on which such new Contracts of
Sale were entered into.

Capitalized terms used and not otherwise defined herein shall have the meanings
given them in Appendix A attached hereto.

The Company hereby agrees with the several Underwriters as follows:

2.

Representations and Warranties of the Depositor and KBNA.  (a)  Each of the
Depositor and KBNA, jointly and severally, represents and warrants to and agrees
with the several Underwriters that:

(i)

A registration statement on Form S-3 (Registration No. 333-135860) has been
filed with the Securities and Exchange Commission (the “Commission”), including
a related preliminary base prospectus and a preliminary prospectus supplement,
for the registration under the Securities Act of the offering and sale of the
Notes and has become effective and is still effective as of the date hereof.  A
Preliminary Prospectus was filed with the Commission pursuant to Rule 424(b) of
the Securities Act and the rules and regulations thereunder (the “Rules and
Regulations”).  A final prospectus supplement dated the date hereof, containing
the same information as the Preliminary Prospectus, but including the pricing
related information and accompanied by the base prospectus dated November 6,
2006 (together, along with information referred to under the caption “Static
Pools” therein regardless of whether it is deemed a part of the Registration
Statement or Final Prospectus, the “Final Prospectus”, and together with the
Preliminary Prospectus and any Corrected Prospectus, the “Prospectus”) will be
filed with the Commission pursuant to Rule 424(b) of the Rules and Regulations
(“Rule 424(b)”) within the time period required thereby.  The Depositor may have
filed or caused to have filed one or more amendments thereto, each of which
amendments has previously been furnished to the Representative.  The Depositor
will next file or cause to have filed with the Commission (i) after
effectiveness of such registration statement, a final base prospectus and a
final prospectus supplement relating to the Notes in accordance with Rules 430A
and 424(b)(1) or (4) under the Securities Act, or (ii) a final base prospectus
and a final prospectus supplement relating to the Notes in accordance with Rules
415 and 424(b)(2) or (5).  Except as set forth in Section 5(B) hereof, no
“issuer free writing prospectus” as defined in Rule 433 of the Rules and
Regulations relating to the Notes has been or will be used by or on behalf of
the Depositor.

The Depositor or KBNA have included or caused to be included in such
registration statement, as amended at the Effective Date (including without
limitation each deemed effective date with respect to the Depositor and the
Underwriters pursuant to Rule 430B(f)(2) of the Rules and Regulations), all
information (other than Rule 430A Information) required by the Securities Act
and the rules thereunder to be included in the Prospectus with respect to the
Notes and the offering thereof.  On the effective date of the Registration
Statement, relating to the Notes, such Registration Statement conformed and on
the Closing Date will conform in all material respects to the requirements of
the Securities Act.  As filed such final prospectus supplement shall include all
Rule 430A Information, together with all other such required information, with
respect to the Notes and the offering thereof and, except to the extent that the
Representative shall agree in writing to a modification, shall be in all
substantive respects in the form furnished to the Representative prior to the
Execution Time or, to the extent not completed at the Execution Time, shall
contain only such specific additional information and other changes (beyond that
contained in the latest preliminary base prospectus and preliminary prospectus
supplement, if any, that have previously been furnished to the Representative)
as the Depositor or KBNA has advised the Representative, prior to the Execution
Time, will be included or made therein.  If the Registration Statement contains
the undertaking specified by Regulation S-K Item 512(a), the Registration
Statement, at the Execution Time, meets the requirements set forth in Rule
415(a)(1)(x).

For purposes of this Note Underwriting Agreement (this “Agreement”), “Effective
Time” means the date and time as of which such registration statement, or the
most recent post-effective amendment thereto, if any, was declared effective by
the Commission, and “Effective Date” means the date of the Effective Time.
 “Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.  Such registration statement, as amended at
the Effective Time, including all information deemed to be a part of such
registration statement as of the Effective Time pursuant to Rule 430A(b) under
the Securities Act, and including the exhibits thereto and any material
incorporated by reference therein, is hereinafter referred to as the
“Registration Statement.” “Base Prospectus” shall mean any prospectus referred
to above contained in the Registration Statement at the Effective Date,
(including without limitation each deemed effective date with respect to the
Depositor and the Underwriters pursuant to Rule 430B(f)(2) of the Rules and
Regulations) including any Preliminary Prospectus Supplement.  “Preliminary
Prospectus Supplement” shall mean the preliminary prospectus supplement to the
Base Prospectus which describes the Notes and the offering thereof and is used
prior to filing of the Prospectus.  “Rule 430A Information” means information
with respect to the Notes and the offering of the Notes permitted to be omitted
from the Registration Statement when it becomes effective pursuant to Rule 430A.
 “Rule 415,” “Rule 424,” “Rule 430A” and “Regulation S-K” refer to such rules or
regulations under the Securities Act.  Any reference herein to the Registration
Statement, a Preliminary Prospectus Supplement or the Prospectus shall be deemed
to refer to and include the documents incorporated by reference therein, if any,
pursuant to Item 12 of Form S-3 which were filed under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), on or before the Effective Date of
the Registration Statement or the issue date of the Base Prospectus, such
Preliminary Prospectus Supplement or the Prospectus, as the case may be; and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, the Base Prospectus, any Preliminary Prospectus
Supplement or the Prospectus shall be deemed to refer to and include the filing
of any document under the Exchange Act after the Effective Date of the
Registration Statement, or the issue date of the Base Prospectus, to any
Preliminary Prospectus Supplement or the Prospectus, as the case may be, deemed
to be incorporated therein by reference.

(ii)

As of the date of the first use of the Preliminary Prospectus, as of the earlier
of the date of the first use of the final prospectus and the Time of Sale of the
Notes, and as of the Closing Date (as defined below), KBNA’s representations and
warranties in the Basic Documents to which it is a party will be true and
correct in all material respects.  The documents incorporated by reference in
the Registration Statement and Prospectus, at the time they were or hereafter
are filed with the Commission, complied and will comply in all material respects
to the requirements of the Securities Act or the Exchange Act, as applicable,
and the Rules and Regulations; and any further documents so filed and
incorporated by reference in the Prospectus, when such documents are filed with
the Commission, will conform in all material respects to the requirements of the
Securities Act or the Exchange Act, as applicable, and the Rules and
Regulations.

(iii)

This Agreement has been duly authorized, executed and delivered by KBNA and the
Depositor.  The execution, delivery and performance of this Agreement and the
issuance and sale of the Notes and compliance with the terms and provisions
hereof will not result in a breach or violation of any of the terms and
provisions of, or constitute a default under, any agreement or instrument to
which KBNA or the Depositor are a party or by which KBNA or the Depositor are
bound or to which any of the properties of KBNA or the Depositor are subject
which could reasonably be expected to have a material adverse effect on the
transactions contemplated herein.  The Depositor has full corporate power and
authority to cause the Trust to authorize, issue and sell the Notes, all as
contemplated by this Agreement.  

(iv)

Other than as contemplated by this Agreement or as disclosed in the Prospectus,
there is no broker, finder or other party that is entitled to receive from KBNA,
the Depositor or any of their subsidiaries any brokerage or finder’s fee or
other fee or commission as a result of any of the transactions contemplated by
this Agreement.

(v)

All legal or governmental proceedings, contracts or documents of a character
required to be described in the Registration Statement or the Prospectus or to
be filed as an exhibit to the Registration Statement have been so described or
filed as required.

(vi)

The assignment and delivery of the Financed Student Loans to the Depositor and
the Depositor Eligible Lender Trustee by KBNA, pursuant to the Student Loan
Transfer Agreement, will vest in the Depositor and the Depositor Eligible Lender
Trustee all of KBNA’s right, title and interest therein, or will result in a
first priority perfected security interest therein, in either case subject to no
prior lien, mortgage, security interest, pledge, adverse claim, charge or other
encumbrances.

 (vii)

The Depositor’s assignment and delivery of the Financed Student Loans to the
Trust and the Eligible Lender Trustee on behalf of the Trust, as of the Closing
Date, will vest in the Eligible Lender Trustee on behalf of the Trust all the
Depositor’s right, title and interest therein, or will result in a first
priority perfected security interest therein, in either case subject to no prior
lien, mortgage, security interest, pledge, adverse claim, charge or other
encumbrance.

(viii)

The Trust’s grant of a security interest in (x) the Financed Student Loans to
the Indenture Trustee, as of the Closing Date, will vest in the Indenture
Trustee, for the benefit of the holders of the Notes, a first priority perfected
security interest therein, subject to no prior lien, mortgage, security
interest, pledge, adverse claim, charge or other encumbrance.

(ix)

The Depositor is not, and after giving effect to the offering and sale of the
Notes, will not be an “investment company” or an entity “controlled” by an
“investment company,” as such terms are defined in the United States Investment
Company Act of 1940, as amended (the “Investment Company Act”), and the
exemption provided under Section 3(c)(5) of the Investment Company Act is
applicable to the Depositor with respect to the offering and sale of the Notes.

(x)

The Time of Sale Information, at the Time of Sale, did not, and neither the Time
of Sale Information nor the Final Prospectus at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Depositor makes no representation and warranty with respect to any statements or
omissions made in reliance upon and in conformity with the Underwriter
Information (as defined herein).

(xi)

The Depositor is not, and on the date on which the first bona fide offer of the
Notes is made, will not be an “ineligible issuer” as defined in Rule 405.

(b)

Each of KBNA and the Depositor hereby agrees with the Underwriters that, for all
purposes of this Agreement, the only information furnished to the Depositor by
the Underwriters through the Representative specifically for use in the
Registration Statement, the Prospectus, or any amendment or supplement thereto,
or any related preliminary prospectus are the statements under the caption
“Underwriting” and under the caption “Plan of Distribution” in the Prospectus
(the “Underwriter Information”).

3.

Purchase, Sale and Delivery of the Notes.  On the basis of the representations,
warranties and agreements herein contained, but subject to the terms and
conditions herein set forth, the Depositor agrees to cause the Trust to sell to
the Underwriters, and the Underwriters agree, severally and not jointly, to
purchase from the Trust, at a purchase price of 99.820% of the principal amount
of the Class I-A-1 Notes, at a purchase price of 99.760% of the principal amount
of the Class I-A-2 Notes, at a purchase price of 99.690% of the principal amount
of the Class I-B Notes, at a purchase price of 99.810% of the principal amount
of the Class II-A-1 Notes, at a purchase price of 99.780% of the principal
amount of the Class II-A-2 Notes, and at a purchase price of 99.760% of the
principal amount of the Class II-A-3 Notes, at a purchase price of 99.720% of
the principal amount of the Class II-A-4 at a purchase price of 99.650% of the
principal amount of the Class II-B Notes Notes, at a purchase price of 99.550%
of the principal amount of the Class II-C Notes the respective principal amounts
of each class of Notes set forth opposite the names of the Underwriters in
Schedule I hereto.  In addition, the Depositor agrees to cause Deutsche Bank
Securities Inc. and KeyBanc Capital Markets, a Division of McDonald Investments
Inc. to be paid an aggregate structuring fee in connection with the structuring
of the Notes of $1,034,631.

The Depositor will deliver or cause the delivery of the Notes to the
Representative (or its designee) for the respective accounts of the
Underwriters, against payment of the purchase price to or upon the order of the
Depositor or its designee by wire transfer or check in Federal (same day) Funds,
at the office of McKee Nelson LLP, One Battery Park Plaza, 34th Floor, New York,
New York 10004, on December 7, 2006, or at such other time not later than seven
full Business Days thereafter as the Representative and the Depositor determine,
such time being herein referred to as the “Closing Date.”  The Notes to be so
delivered will be initially represented by one or more Notes of each class
registered in the name of Cede & Co., the nominee of The Depository Trust
Company (“DTC”).  The interests of beneficial owners of the Notes will be
represented by book entries on the records of DTC and participating members
thereof.  Definitive Notes will be available only under the limited
circumstances specified in the Indenture.

4.

Offering by the Underwriters.  It is understood that, provided that the
Registration Statement remains effective, the several Underwriters propose to
offer the Notes for sale to the public (which may include selected dealers) as
set forth in the Prospectus.

5A.

Covenants of the Depositor and KBNA.  Each of KBNA and the Depositor, severally
and jointly, agrees with the several Underwriters that:

(a)

Prior to the termination of the offering of the Notes, the Depositor will not
file or cause to be filed any amendment of the Registration Statement or
supplement to the Prospectus unless the Depositor has furnished the
Representative a copy for its review prior to filing and will not file any such
proposed amendment or supplement to which the Representative reasonably objects.
 Subject to the foregoing sentence, if the Registration Statement has become or
becomes effective pursuant to Rule 430A, or filing of the Prospectus is
otherwise required under Rule 424(b), the Depositor will file or cause to be
filed the Prospectus, properly completed, and any supplement thereto, with the
Commission pursuant to and in accordance with the applicable paragraph of Rule
424(b) within the time period prescribed and will provide evidence satisfactory
to the Representative of such timely filing.

(b)

The Depositor will advise the Representative or cause the Representative to be
advised promptly of any proposal to amend or supplement the registration
statement as filed or the related prospectus supplement or the Registration
Statement or the Prospectus and will not effect such amendment or
supplementation without the consent of the Representative prior to the Closing
Date, and thereafter will not effect any such amendment or supplementation to
which the Representative reasonably objects; the Depositor will also advise the
Representative or cause the Representative to be advised or cause the
Representative to be advised promptly of any request by the Commission for any
amendment of or supplement to the Registration Statement or the Prospectus or
for any additional information; and the Depositor will also advise the
Representative promptly of the effectiveness of the Registration Statement (if
the Effective Time is subsequent to the execution of this Agreement) and of any
amendment or supplement to the Registration Statement or the Prospectus and of
the issuance by the Commission of any stop order suspending the effectiveness of
the Registration Statement or the institution or threat of any proceeding for
that purpose and the Depositor will use its best efforts to prevent the issuance
of any such stop order and to obtain as soon as possible the lifting of any
issued stop order.

(c)

If, at any time when a prospectus relating to the Notes is required to be
delivered under the Securities Act, any event occurs as a result of which the
Prospectus as then amended or supplemented would contain an untrue statement of
a material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or if it is necessary at any time to amend or supplement
the Prospectus to comply with the Securities Act or the Exchange Act, the
Depositor promptly will prepare and file, or cause to be prepared and filed,
with the Commission an amendment or supplement which will correct such statement
or omission, or an amendment or supplement which will effect such compliance.
 Neither the consent of the Representative to, nor the delivery of the several
Underwriters of, any such amendment or supplement shall constitute a waiver of
any of the conditions set forth in Section 6 hereof.

(d)

As soon as practicable, but not later than the Availability Date (as defined
below), either KBNA or the Depositor will cause the Trust to make generally
available to the holders of the Notes an earnings statement of the Trust
covering a period of at least twelve months beginning after the Effective Date
which will satisfy the provisions of Section 11(a) of the Securities Act and
Rule 158 of the applicable Rules and Regulations thereunder.  For the purpose of
the preceding sentence, “Availability Date” means the 45th day after the end of
the fourth fiscal quarter following the fiscal quarter that includes the
Effective Date, except that, if such fourth fiscal quarter is the last quarter
of the Trust’s fiscal year, “Availability Date” means the 90th day after the end
of such fourth fiscal quarter.

(e)

The Depositor will furnish or cause to be furnished to the Representative copies
of the Registration Statement (two of which will be signed and will include all
exhibits), each related preliminary prospectus, the Prospectus and all
amendments and supplements to such documents, in each case as soon as available
and in such quantities as the Representative reasonably requests.

(f)

For a period from the date of this Agreement until the retirement of the Notes,
or until such time as the several Underwriters shall cease to maintain a
secondary market in the Notes, whichever occurs first, KBNA will deliver or
cause to be delivered to the Representative the annual statements of compliance
and the annual independent certified public accountants’ reports furnished to
the Indenture Trustee or the Eligible Lender Trustee pursuant to the Sale and
Servicing Agreement, as soon as such statements and reports are furnished to the
Indenture Trustee or the Eligible Lender Trustee.

(g)

So long as any of the Notes are outstanding, either KBNA or the Depositor will
furnish or cause to be furnished to the Representative (i) as soon as
practicable after the end of the fiscal year all documents required to be
distributed to the holders of the Notes or filed with the Commission on behalf
of the Trust pursuant to the Exchange Act or any order of the Commission
thereunder and (ii) from time to time, any other information concerning KBNA or
the Depositor as the Representative may reasonably request only insofar as such
information reasonably relates to the Registration Statement or the transactions
contemplated by the Basic Documents.

(h)

On or before the Closing Date, the Depositor shall mark its accounting and other
records, if any, relating to the Financed Student Loans and shall instruct the
Master Servicer (which shall cause each Subservicer) to mark the computer
records of the Master Servicer (or such Subservicer) relating to the Financed
Student Loans to show the absolute ownership by the Trust and the Eligible
Lender Trustee on behalf of the Trust of the Financed Student Loans, and from
and after the Closing Date the Depositor shall not and shall require that the
Master Servicer (which shall ensure that any Subservicer) shall not take any
action inconsistent with the ownership by the Trust and the Eligible Lender
Trustee on behalf of the Trust of such Financed Student Loans, other than as
permitted by the Sale and Servicing Agreement.

(i)

To the extent, if any, that the rating provided with respect to the Notes by the
Rating Agencies that initially rate the Notes is conditional at the time of
issuance of the Notes upon the furnishing of documents or the taking of any
other actions by KBNA or the Depositor agreed upon on or prior to the Closing
Date, KBNA and the Depositor, as applicable, shall furnish or cause to be
furnished such documents and take any such other actions.  A copy of any such
document shall be provided to the Representative at the time it is delivered to
the Rating Agencies.

(j)

For the period beginning on the date of this Agreement and ending 90 days after
the Closing Date, none of KBNA, the Depositor or any trust originated, directly
or indirectly, by KBNA or the Depositor will, without the prior written consent
of the Representative, offer to sell or sell notes (other than the Notes)
collateralized by, or certificates evidencing an ownership interest in, student
loans; provided, however, that this shall not be construed to prevent the sale
of student loans by the Depositor.

(k)

The Depositor will apply the net proceeds of the offering and the sale of the
Notes that it receives in the manner set forth in the Prospectus under the
caption “Use of Proceeds.”

(l)

KBNA will pay or cause to be paid all expenses incident to the performance of
its and the Depositor’s obligations under this Agreement, including (i) the
printing and filing of the documents (including the Registration Statement and
Prospectus) (ii) the preparation, issuance and delivery of the Notes to the
Representative, (iii) the fees and disbursements of KBNA’s and the Depositor’s
counsels and accountants, (iv) the printing and delivery to the Representative
of copies of the Registration Statement as originally filed and of each
amendment thereto, (v) the printing and delivery to the Representative of copies
of any blue sky or legal investment survey prepared in connection with the
Notes, (vi) any fees charged by rating agencies for the rating of the Notes,
(vii) the fees and expenses, if any, incurred with respect to any filing with
the National Association of Securities Dealers, Inc., and (viii) the fees and
expenses of Thompson Hine LLP in its role as counsel to the Trust incurred as a
result of providing the opinions required by Section 6(i) hereof.

(m)

The Depositor shall file the final pricing information, which may be posted on a
Bloomberg screen or distributed via Bloomberg.

5B.

Certain Agreements of the Underwriters.  Each of the several Underwriters, for
itself only, represents, warrants and agrees with the Depositor as follows:

Other than the Preliminary Prospectus and the Final Prospectus, each Underwriter
has not conveyed and will not convey, without the Depositor’s prior written
approval, to any potential investor in the Notes any other written material of
any kind relating to any “issuer information” as defined in Rule 433(h)(2) of
the Securities Act, or the Notes that would constitute a “prospectus” or a “free
writing prospectus,” each as defined in the Securities Act (“Prohibited
Materials”), including, but not limited to the materials constituting a road
show presentation to Potential Investors (other than use of such materials as
part of each road show, live or electronic, in which representatives of KBNA
have participated) and any “ABS informational and computational materials”
within the meaning of Item 1101(a) of Regulation AB promulgated by the
Commission under the Securities Act and the Exchange Act; provided, however,
that you may convey to one or more of your Potential Investors (i) information
permitted in Rule 134 under the Securities Act or previously included in the
Preliminary Prospectus and (ii) a free writing prospectus, as defined in Rule
405 under the Securities Act, containing only: (a) a column or other entry
showing the status of the subscriptions for each class of the Notes (both for
the issuance as a whole and for each underwriter’s specific retention) and
confirmation information, (b) expected settlement date and expected and actual
pricing parameters of the Notes, (c) information relating to the class, size,
rating, price, CUSIP, coupon, yield, spread, benchmark, status of the Notes, the
expected final payment date, the trade date and payment window of one or more
classes of Notes, and the weighted average life of any class of Notes, (d)
expected maturities of any class of Notes, and (e) the eligibility of the Notes
to be purchased by ERISA plans provided that, in the case of clauses (i) and
(ii), such information is posted on a Bloomberg screen or distributed via
Bloomberg and, in the case of clause (ii), other than the final pricing terms,
which will be posted on a Bloomberg screen or distributed via Bloomberg, such
free writing prospectus shall not contain information that would require the
issuer to file such free writing prospectus pursuant to Rule 433 under the
Securities Act.




6.

Conditions of the Obligations of the Underwriters.  The obligations of the
several Underwriters to purchase and pay for the Notes will be subject to the
accuracy of the representations and warranties on the part of KBNA and the
Depositor herein, to the accuracy of the written statements of officers of KBNA
and the Depositor made pursuant to the provisions of this Section, to the
performance by KBNA and the Depositor of their obligations hereunder and to the
following additional conditions precedent:

(a)

If the Effective Time is not prior to the execution and delivery of this
Agreement, the Effective Time shall have occurred not later than 6:00 p.m., New
York City time, on the date of this Agreement or such later time or date as
shall have been consented to by the Representative.

(b)

If the Effective Time is prior to the execution and delivery of this Agreement,
the Prospectus and any supplements thereto shall have been filed with the
Commission in accordance with the Rules and Regulations and Section 5(a) hereof.
 Prior to the Closing Date, no stop order suspending the effectiveness of the
Registration Statement shall have been issued and no proceedings for that
purpose shall have been instituted or, to the knowledge of the Seller or the
Representative, shall be contemplated by the Commission.

(c)

The Representative shall have received a letter, dated on or prior to the
Closing Date of Ernst & Young LLP on behalf of KBNA confirming that such
accountants are independent public accountants within the meaning of the
Securities Act and the applicable published Rules and Regulations thereunder,
and substantially in the form of the drafts to which the Representative has
previously agreed and otherwise in form and substance reasonably satisfactory to
the Representative and its counsel.

(d)

Subsequent to the execution and delivery of this Agreement, there shall not have
occurred (i) any change, or any development involving a prospective change, in
or affecting particularly the business or properties of the Trust, KBNA or
KeyCorp which, in the judgment of the Representative, materially impairs the
investment quality of the Notes or makes it impractical or inadvisable to market
the Notes; (ii) any downgrading in the rating of any debt securities of KBNA or
KeyCorp by any “nationally recognized statistical rating organization” (as
defined for purposes of Rule 436(g) under the Securities Act), or any public
announcement that any such organization has under surveillance or review its
rating of any debt securities of KBNA or KeyCorp (other than an announcement
with positive implications of a possible upgrading, and no implication of a
possible downgrading, of such rating); (iii) any suspension or limitation of
trading in securities generally on the New York Stock Exchange, or any setting
of minimum prices for trading on such exchange; (iv) any suspension of trading
of any securities of KBNA or KeyCorp on any exchange or in the over-the-counter
market; (v) any banking moratorium declared by Federal or New York authorities;
or (vi) any outbreak or escalation of hostilities involving the United States or
the declaration by the United States of a national emergency or war, if the
effect of any such event specified in this clause (vi) in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the public
offering or the delivery of the Notes on the terms and in the manner
contemplated in the Prospectus.

(e)

The Representative shall have received an opinion of internal counsel of KBNA,
as counsel for (i) KBNA, as the Seller, the Master Servicer and the
Administrator and (ii) the Depositor, dated the Closing Date, substantially in
the form attached hereto as Exhibit A, or as is otherwise satisfactory in form
and substance to the Representative and its counsel.

(f)

The Representative shall have received one or more opinions of Thompson Hine
LLP, counsel to the Depositor and the Seller, dated the Closing Date, in the
form attached hereto as Exhibit B, or as is otherwise satisfactory in form and
substance to the Representative and its counsel, regarding certain true sale,
bankruptcy, insolvency and perfection of security interest matters regarding the
Seller, the Depositor and the Trust.

(g)

[Reserved].

(h)

[Reserved].

(i)

The Representative shall have received an opinion addressed to the several
Underwriters of Thompson Hine LLP, in its capacity as Federal tax and ERISA
counsel for the Trust, to the effect that the statements in the Prospectus under
the headings “Summary of Terms—Tax Status” and “Federal Tax Consequences for
Trusts in which all Certificates are Retained by the Seller, the Depositor or a
Third Party Originator” accurately describe the material Federal income tax
consequences to holders of the Notes, and the statements in the Prospectus under
the headings “Summary of Terms—ERISA Considerations” and “ERISA Considerations”
to the extent that they constitute statements of matters of law or legal
conclusions with respect thereto, have been prepared or reviewed by such counsel
and accurately describe the material consequences to holders of the Notes under
ERISA.  Thompson Hine LLP, in its capacity as special counsel to the Trust,
shall have delivered an opinion with respect to the characterization of the
transfer of the Financed Student Loans.

(j)

The Representative shall have received an opinion addressed to the several
Underwriters of McKee Nelson LLP, in its capacity as special counsel to the
several Underwriters, dated the Closing Date, with respect to the validity of
the Notes and such other related matters as the Representative shall reasonably
require and each of KBNA and the Depositor shall have furnished or caused to be
furnished to such counsel such documents as they may reasonably request for the
purpose of enabling them to pass upon such matters.

(k)

The Representative shall have received an opinion of the law offices of John
Dean, special student loan counsel to the Representative and, in the case of
clause (iii) below, special student loan counsel to the Eligible Lender Trustee,
dated the Closing Date, satisfactory in form and substance to the
Representative, to the effect that:

(i)

the agreements implementing the Programs, (including the Coordination
Agreements) and the Relevant Documents (as defined in such opinion), and the
transactions contemplated by the Relevant Documents, conform in all material
respects to the applicable requirements of the Higher Education Act, and that,
upon the due authorization, execution and delivery of the Relevant Documents and
the consummation of such transactions, the Financed Federal Loans, legal title
to which will be held by the Eligible Lender Trustee on behalf of the Trust,
will qualify, subject to compliance with all applicable origination and
servicing requirements, for all applicable federal assistance payments,
including federal reinsurance and federal interest subsidies and special
allowance payments;

(ii)

such counsel has examined the Prospectus, and nothing has come to such counsel’s
attention that would lead such counsel to believe that, solely with respect to
the Higher Education Act and the student loan business, the Prospectus or any
amendment or supplement thereto as of the respective dates thereof or on the
Closing Date contains an untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements therein not misleading;
and

(iii)

the Eligible Lender Trustee is an “eligible lender” as such term is defined in
Section 435(d) of the Higher Education Act for purposes of holding legal title
to the Financed Federal Loans.

(l)

The Representative shall have received an opinion of counsel to PHEAA, in its
capacity as Subservicer and as Guarantor, dated the Closing Date and
satisfactory in form and substance to the Representative and its counsel, to the
effect that:

(i)

PHEAA has been duly organized and is validly existing as an agency of the
Commonwealth of Pennsylvania in good standing under the laws thereof with full
power and authority (corporate and other) to own its properties and conduct its
business, as presently conducted by it, and to enter into and perform its
obligations under the PHEAA Subservicing Agreements and the Guarantee Agreement
(and the agreements with the Department under Section 428 of the Higher
Education Act to the extent relevant to PHEAA’s obligations under such Guarantee
Agreement) to which it is a party, and had at all relevant times, and now has,
the power, authority and legal right to service the Financed Student Loans it is
servicing, to guarantee the Financed Federal Loans covered by such Guarantee
Agreement and to receive, subject to compliance with all applicable conditions,
restrictions and limitations of the Higher Education Act, reinsurance payments
from the Department with respect to claims paid by it on such Financed Federal
Loans.

(ii)

PHEAA is duly qualified to do business and is in good standing, and has obtained
all necessary licenses and approvals in each jurisdiction in which failure to
qualify or to obtain such license or approval would render any Financed Student
Loan or PHEAA’s obligation under its Guarantee Agreement unenforceable by or on
behalf of the Trust.

(iii)

Each of the PHEAA Subservicing Agreements and the Guarantee Agreement (and the
agreements with the Department under Section 428 of the Higher Education Act to
the extent relevant to PHEAA’s obligations under such Guarantee Agreement) to
which PHEAA is a party has been duly authorized, executed and delivered by PHEAA
and is the legal, valid and binding obligation of PHEAA enforceable against
PHEAA in accordance with its terms, notwithstanding the existence of any
doctrine of sovereign immunity except (x) the enforceability thereof may be
subject to bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights, and (y) the
remedy of specific performance and injunctive and other forms of equitable
relief may be subject to equitable defenses and to the discretion of the court
before which any proceeding therefor may be brought.

(iv)

Neither the execution and delivery by PHEAA of the PHEAA Subservicing Agreements
or the Guarantee Agreement to which it is a party, nor the consummation by PHEAA
of the transactions contemplated therein nor the fulfillment of the terms
thereof by PHEAA will conflict with, result in a breach, violation or
acceleration of, or constitute a default under, any term or provision of PHEAA's
authorizing legislation or by-laws of PHEAA or of any indenture or other
agreement or instrument to which PHEAA is a party or by which PHEAA is bound, or
result in a violation of or contravene the terms of any statute, order or
regulation applicable to PHEAA of any court, regulatory body, administrative
agency or governmental body having jurisdiction over PHEAA.

(v)

There are no actions, proceedings or investigations pending or, to the best of
such counsel’s knowledge after due inquiry, threatened against PHEAA before or
by any governmental authority that might materially and adversely affect the
performance by PHEAA of its obligations under, or the validity or enforceability
of, the PHEAA Subservicing Agreements or the Guarantee Agreement (or the
agreements with the Department under Section 428 of the Higher Education Act to
the extent relevant to PHEAA’s obligations under such Guarantee Agreement) to
which it is a party.

(vi)

Nothing has come to such counsel’s attention that would lead such counsel to
believe that the representations and warranties of PHEAA contained in the PHEAA
Subservicing Agreements are other than as stated therein.

(m)

The Representative shall have received an opinion of counsel to GLELSI in its
capacity as a Subservicer, dated the Closing Date and satisfactory in form and
substance to the Representative and its counsel:

(i)

GLELSI has been duly organized and is validly existing as a Wisconsin
corporation in good standing under the laws thereof with full power and
authority (corporate and other) to own its properties and conduct its business,
as presently conducted by it, and to enter into and perform its obligations
under the GLELSI Subservicing Agreements, and had at all relevant times, and now
has, the power, authority and legal right to service the Financed Student Loans
it is servicing.

(ii)

The GLELSI Subservicing Agreements has been duly authorized, executed and
delivered by GLELSI and is the legal, valid and binding obligation of GLELSI
enforceable against GLELSI in accordance with its terms, except (x) the
enforceability thereof may be subject to bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights and (y) the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.

(iii)

Neither the execution and delivery by GLELSI of the GLELSI Subservicing
Agreements, nor the consummation by GLELSI of the transactions contemplated
therein nor the fulfillment of the terms thereof by GLELSI will conflict with,
result in a breach, violation or acceleration of, or constitute a default under,
any term or provision of the certificate of incorporation or by-laws of GLELSI
or of any indenture or other agreement or instrument to which GLELSI is a party
or by which GLELSI is bound, or result in a violation of or contravene the terms
of any statute, order or regulation applicable to GLELSI of any court,
regulatory body, administrative agency or governmental body having jurisdiction
over GLELSI.

(iv)

There are no actions, proceedings or investigations pending or, to the best of
such counsel’s knowledge after due inquiry, threatened against GLELSI before or
by any governmental authority that might materially and adversely affect the
performance by GLELSI of its obligations under, or the validity or
enforceability of, the GLELSI Subservicing Agreements.

(v)

Nothing has come to such counsel’s attention that would lead such counsel to
believe that the representations and warranties of GLELSI contained in the
GLELSI Subservicing Agreements are other than as stated therein.

(n)

The Representative shall have received an opinion of counsel to the American
Student Assistance, (“ASA”) dated the Closing Date and reasonably satisfactory
in form and substance to the Representative and its counsel.

(o)

The Representative shall have received an opinion of counsel to the National
Student Loan Program (“NSLP”), dated the Closing Date and reasonably
satisfactory in form and substance to the Representative and its counsel.

(p)

The Representative shall have received an opinion of counsel to the California
Student Aid Commission (“CSAC”), dated the Closing Date and reasonably
satisfactory in form and substance to the Representative and its counsel.

(q)

The Representative shall have received an opinion of counsel to Colorado Student
Loan Program (“CSLP”), dated the Closing Date and reasonably satisfactory in
form and substance to the Representative and its counsel.

(r)

The Representative shall have received an officer’s certificate from the New
York State Higher Education Services Corporation (“NYHESC”), dated the Closing
Date and reasonably satisfactory in form and substance to the Representative and
its counsel.

(s)

The Representative shall have received an opinion of counsel to the Educational
Credit Management Corporation (“ECMC”), dated the Closing Date and reasonably
satisfactory in form and substance to the Representative and its counsel.

(t)

The Representative shall have received an opinion of counsel to United Student
Aid Funds, Inc. (“USAF”), dated the Closing Date and reasonably satisfactory in
form and substance to the Representative and its counsel.

(u)

The Representative shall have received an officer’s certificate from the
Michigan Higher Education Assistance Authority (“MHEAA”), dated the Closing Date
and reasonably satisfactory in form and substance to the Representative and its
counsel.

(v)

The Representative shall have received an opinion of counsel to Great Lakes
Higher Education Guaranty Corporation (“GLHEGC”), dated the Closing Date and
satisfactory in form and substance to the Representative and its counsel, to the
effect that:

(i)

GLHEGC has been duly organized and is validly existing as a nonstock corporation
pursuant to Chapter 181 of the Wisconsin Statutes.

(ii)

GLHEGC, and its officers acting on its behalf, had full legal authority to
execute and deliver the Contract of Guarantee with the Trust and the Guarantor
Documents (each as defined in such opinion) as of the respective dates of their
execution.

(iii)

GLHEGC had authority to engage in the transaction agreed to in the Contract of
Guarantee.  The Contract of Guarantee was duly executed and delivered by
officers acting on valid authority and with the approval of GLHEGC.

(iv)

Except as otherwise qualified herein, GLHEGC is in compliance with all material
provisions of the Guarantor Documents, and is in substantial compliance with the
Higher Education Act and the current Title IV Regulations with respect to
GLHEGC’s guarantee program insofar as the same pertain to the Guarantor
Documents.

(v)

The federal reinsurance, special allowances and interest benefits on student
loans guaranteed by GLHEGC are in full force and effect to the fullest extent
permitted by the Higher Education Act.

(vi)

Subject to the limitations of the Higher Education Act, GLHEGC has full power
and authority to execute, deliver and perform its obligations under, and has
authorized, executed and delivered, the Guarantor Documents, and the Guarantor
Documents constitute legal, valid and binding obligations of GLHEGC enforceable
against GLHEGC in accordance with their terms, except as limited by applicable
insolvency, reorganization, moratorium, liquidation, readjustment of debt or
similar laws affecting the enforcement of the rights of creditors generally and
subject to general equity principles.  Subject to the limitations of the Higher
Education Act, the execution and delivery by GLHEGC of the Guarantor Documents
did not and will not and the consummation of the transactions contemplated
thereby and the satisfaction of the terms thereof will not, conflict with or
result in a breach of any of the terms, conditions or provisions of the articles
or bylaws or to the knowledge of such counsel, any decree, order, statute, rule
or governmental regulation applicable to GLHEGC or any restriction contained in
any contract, agreement or instrument to which GLHEGC is a party or by which it
is bound or constitute a default under any of the foregoing.

(vii)

To the best of such counsel’s knowledge, except with reference to certain
litigation, and other actions alleging borrower and/or school based defenses
that could result in denial of reinsurance under the Guarantor Documents based
on various state law theories causing material losses to lenders and/or
guarantors, and except as otherwise described in the Prospectus Supplement,
there is no litigation pending or threatened in any court (a) in any way
contesting or affecting the validity or enforceability of the Guarantor
Documents or (b) against GLHEGC which may materially adversely affect the
security for the Notes or materially adversely affect GLHEGC or GLHEGC’s student
loan program.

(w)

The Representative shall have received an opinion of counsel to Illinois Student
Assistance Commission (“ISAC”), dated the Closing Date and reasonably
satisfactory in form and substance to the Representative and its counsel.

(x)

The Representative shall have received an opinion of counsel to Kentucky Higher
Education Assistance Authority (“KHEAA”), dated the Closing Date and reasonably
satisfactory in form and substance to the Representative and its counsel.

(y)

The Representative shall have received an officer’s certificate from the
Northwest Education Loan Association (“NELA”), dated the Closing Date and
reasonably satisfactory in form and substance to the Representative and its
counsel.

(z)

The Representative shall have received an officer’s certificate from Texas
Guaranteed Student Loan Corporation (“TGSLC”), dated the Closing Date and
reasonably satisfactory in form and substance to the Representative and its
counsel.

(aa)

The Representative shall have received an opinion of counsel to The Education
Resources Institute, Inc., a Massachusetts non-profit corporation (“TERI”),
dated the Closing Date and reasonably satisfactory in form and substance to the
Representative and its counsel.

(bb)

The Representative shall have received an opinion of Seward & Kissel, counsel to
the Indenture Trustee, dated the Closing Date and satisfactory in form and
substance to the Representative and its counsel, to the effect that:

(i)

The Indenture Trustee is a national banking association validly exiting under
the laws of the United States and is duly authorized and empowered to exercise
trust powers under applicable law.

(ii)

The Indenture Trustee has the requisite power and authority to execute, deliver
and perform its obligations under the Indenture, the Sale and Servicing
Agreement and the Administration Agreement, and has taken all necessary action
to authorize the execution and delivery of and performance of it obligations by
it under, the Indenture, the Sale and Servicing Agreement and the Administration
Agreement.

(iii)

Each of the Indenture, the Sale and Servicing Agreement and the Administration
Agreement, has been duly executed and delivered by the Indenture Trustee and
constitutes a legal, valid and binding obligation of the Indenture Trustee,
enforceable against the Indenture Trustee in accordance with its respective
terms, except that certain of such obligations may be enforceable solely against
the Indenture Trust Estate and except that such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation, or other
similar laws applicable to national banking associations affecting the
enforcement of creditors’ rights generally, and by general principles of equity,
including, without limitation, concepts of materiality, reasonableness, good
faith and fair dealing (regardless of whether such enforceability is considered
in a proceeding in equity or at law).

(iv)

The Notes delivered on the date hereof have been duly authenticated by the
Indenture Trustee in accordance with the terms of the Indenture.

(cc)

The Representative shall have received an opinion of Seward & Kissel, counsel to
the Paying Agent and Note Registrar, dated the Closing Date and satisfactory in
form and substance to the Representative and its counsel, to the effect that:

(i)

The Paying Agent and Note Registrar is a national banking association validly
exiting under the laws of the United States and is duly authorized and empowered
to exercise trust powers under applicable law.

(ii)

The Paying Agent and Note Registrar has the requisite power and authority to
execute, deliver and perform its obligations under the Indenture, and has taken
all necessary action to authorize the execution and delivery of and performance
of it obligations by it under, the Indenture.

(iii)

The Indenture has been duly executed and delivered by the Paying Agent and Note
Registrar and constitutes a legal, valid and binding obligation of the Paying
Agent and Note Registrar, enforceable against the Paying Agent and Note
Registrar in accordance with its respective terms, except that such enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium,
liquidation, or other similar laws applicable to national banking associations
affecting the enforcement of creditors’ rights generally, and by general
principles of equity, including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(dd)

The Representative shall have received an opinion of counsel to the Eligible
Lender Trustee, dated the Closing Date and satisfactory in form and substance to
the Representative and its counsel, to the effect that:

(i)

The Eligible Lender Trustee is a national banking association duly incorporated
or organized and validly existing under the laws of the United States.

(ii)

The Eligible Lender Trustee has the full corporate trust power to accept the
office of eligible lender trustee under the Trust Agreement and to enter into
and perform its obligations under the Trust Agreement, the Sale and Servicing
Agreement and, on behalf of the Trust, under the Indenture, the Sale and
Servicing Agreement, the Administration Agreement and the Guarantee Agreements.

(iii)

The execution and delivery of the Trust Agreement and the Sale and Servicing
Agreement and, on behalf of the Trust, of the Indenture, the Sale and Servicing
Agreement, the Administration Agreement and the Guarantee Agreements, and the
performance by the Eligible Lender Trustee of its obligations under the Trust
Agreement, the Indenture, the Sale and Servicing Agreement, the Administration
Agreement and the Guarantee Agreements have been duly authorized by all
necessary action of the Eligible Lender Trustee and each has been duly executed
and delivered by the Eligible Lender Trustee.

(iv)

The Trust Agreement, the Sale and Servicing Agreement and the Administration
Agreement constitute valid and binding obligations of the Eligible Lender
Trustee enforceable against the Eligible Lender Trustee in accordance with their
terms.

(v)

The execution and delivery by the Eligible Lender Trustee of the Trust Agreement
and the Sale and Servicing Agreement and, on behalf of the Trust, of the
Indenture, the Sale and Servicing Agreement, the Administration Agreement and
the Guarantee Agreements do not require any consent, approval or authorization
of, or any registration or filing with, any applicable governmental authority.

(vi)

The Certificate has been duly executed and delivered by the Eligible Lender
Trustee, as eligible lender trustee and authenticating agent.  Each of the Notes
has been duly executed and delivered by the Eligible Lender Trustee, on behalf
of the Trust.

(vii)

Neither the consummation by the Eligible Lender Trustee of the transactions
contemplated in the Sale and Servicing Agreement, the Indenture, the Trust
Agreement or the Administration Agreement nor the fulfillment of the terms
thereof by the Eligible Lender Trustee will conflict with, result in a breach or
violation of, or constitute a default under any law or the charter, by-laws or
other organizational documents of the Eligible Lender Trustee or the terms of
any indenture or other agreement or instrument known to such counsel and to
which the Eligible Lender Trustee or any of its subsidiaries is a party or is
bound or any judgment, order or decree known to such counsel to be applicable to
the Eligible Lender Trustee or any of its subsidiaries of any court, regulatory
body, administrative agency, governmental body or arbitrator having jurisdiction
over the Eligible Lender Trustee or any of its subsidiaries.

(viii)

There are no actions, suits or proceedings pending or, to the best of such
counsel’s knowledge after due inquiry, threatened against the Eligible Lender
Trustee (as eligible lender trustee under the Trust Agreement or in its
individual capacity) before or by any governmental authority that might
materially and adversely affect the performance by the Eligible Lender Trustee
of its obligations under, or the validity or enforceability of, the Trust
Agreement or the Sale and Servicing Agreement.

(ix)

The execution, delivery and performance by the Eligible Lender Trustee of the
Sale and Servicing Agreement, the Indenture, the Trust Agreement, the
Administration Agreement or any Guarantee Agreement will not subject any of the
property or assets of the Trust or any portion thereof, to any lien created by
or arising under the Eligible Lender Trustee that are unrelated to the
transactions contemplated in such agreements.

(ee)

The Representative shall have received an opinion of Richards, Layton & Finger,
Delaware counsel to the Trust, dated the Closing Date, in form and substance
satisfactory to the Representative and its counsel.

(ff)

The Representative shall have received an opinion of Richards, Layton & Finger,
counsel to The Bank of New York (Delaware) in its capacity as Owner Trustee
under the Trust Agreement, dated the Closing Date, in form and substance
satisfactory to the Representative and its counsel.

(gg)

The Representative shall have received certificates dated the Closing Date of
any two of the Chairman of the Board, the President, any Executive Vice
President, Senior Vice President or Vice President, the Secretary, any Assistant
Secretary, the Treasurer, any Assistant Treasurer, the principal financial
officer or the principal accounting officer of KBNA in which such officers shall
state that, to the best of their knowledge after reasonable investigation,
(i) the representations and warranties of KBNA, contained in each Basic Document
to which it is a party, are true and correct in all material respects, that KBNA
has complied with all agreements and satisfied all conditions on its part to be
performed or satisfied under such agreements, in whatever capacity it is a party
to such agreements, at or prior to the Closing Date, and that no stop order
suspending the effectiveness of the Registration Statement has been issued and
no proceedings for that purpose have been instituted or are contemplated by the
Commission, and (ii) since September 30, 2006, except as may be disclosed in the
Prospectus or in such certificate, no material adverse change, or any
development involving a prospective material adverse change, in or affecting
particularly the business or properties of the Trust or KBNA, as applicable, has
occurred.

(hh)

The Representative shall have received certificates dated the Closing Date of
any two of the Chairman of the Board, the President, any Executive Vice
President, Senior Vice President or Vice President, the Secretary, any Assistant
Secretary, the Treasurer, any Assistant Treasurer, the principal financial
officer or the principal accounting officer of each of the Subservicers in which
such officers shall state that, to the best of their knowledge after reasonable
investigation, (i) the representations and warranties of such Subservicer
contained in the related Subservicing Agreement(s) are true and correct in all
material respects, and that such Subservicer has complied with all agreements
and satisfied all conditions on its part to be performed or satisfied under such
agreements at or prior to the Closing Date, and (ii) since September 30, 2006,
except as may be disclosed in the Prospectus or in such certificate, no material
adverse change, or any development involving a prospective material adverse
change, in or affecting particularly the business or properties of such
Subservicer, as applicable, has occurred.

(ii)

The Representative shall have received evidence satisfactory to it that, on or
before the Closing Date, UCC-1 financing statements have been or are being filed
in the office of the Secretary of State of the States of Ohio and Delaware, as
applicable, reflecting the following:

(i)

transfer of the interest of the Seller in the Financed Student Loans to the
Depositor and the Eligible Lender Trustee; and

(ii)

[reserved]; and

(iii)

transfer of the interest of the Depositor (and the Eligible Lender Trustee) in
the Financed Student Loans and the proceeds thereof to the Trust; and

(iv)

transfer of the interest of the Trust (and the Eligible Lender Trustee) in the
Financed Student Loans and the proceeds thereof to the Indenture Trustee.

(jj)

Each Class of Notes has been given at least the following ratings from Moody’s
Investors Service, Inc. (“Moody’s”), Fitch Ratings (“Fitch”) and Standard &
Poor’s Ratings Services, a division of The McGraw-Hill Companies, Inc. (“S&P”
and each a “Rating Agency”) and no Rating Agency shall have placed any class of
Notes under surveillance or review with possible negative implications:

Class of Notes

Moody’s

Fitch

S&P

Class I-A-1

Aaa

AAA

AAA

Class I-A-2

Aaa

AAA

AAA

Class I-B

A3

A

A

Class II-A-1

Aaa

AAA

AAA

Class II-A-2

Aaa

AAA

AAA

Class II-A-3

Aaa

AAA

AAA

Class II-A-4

Aaa

AAA

AAA

Class II-B

A1

A

A

Class II-C

Baa2

BBB

BBB




(kk)

The issuance of the Notes shall not have resulted in a reduction or withdrawal
by any Rating Agency of the current rating of any outstanding securities issued
or originated by KBNA.

(ll)

[Reserved]

(mm)

PHEAA shall have furnished to the Representative a certificate, signed by the
President or any Senior Vice President, dated the Closing Date, to the effect
that the signer of such certificate has carefully examined the Prospectus
(excluding any documents incorporated by reference therein) and this Agreement
and that, to the best of his knowledge any information with respect to PHEAA in
the Prospectus, as of its date, did not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

(nn)

[Reserved]

(oo)

Each of GLELSI and GLHEGC shall have furnished to the Representative a
certificate, signed by its respective President or any Executive Vice President,
dated the Closing Date, to the effect that the signer of such certificate has
carefully examined the Prospectus (excluding any documents incorporated by
reference therein) and this Agreement and that, to the best of his knowledge any
information with respect to GLELSI or GLHEGC, as applicable, in the Prospectus,
as of its date, did not contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

(pp)

[Reserved]     

(qq)

Each of the Basic Documents shall have been executed and delivered by the
parties thereto.  Each of the Subservicers shall have executed and delivered the
related Subservicing Agreement.  Each of the Guarantors shall have executed and
delivered the related Guarantee Agreement.

KBNA will provide or cause to be provided to the Representative copies of each
opinion delivered to any Rating Agency addressed to the Representative and such
conformed copies of such of the foregoing opinions, certificates, letters and
documents as the Representative reasonably requests.

7.

Indemnification and Contribution.  (a)  The Depositor and KBNA will jointly and
severally indemnify and hold each Underwriter harmless against any losses,
claims, damages or liabilities to which such Underwriter may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact contained
in the Registration Statement, the Preliminary Prospectus, the Final Prospectus
or any amendment or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse each Underwriter for any legal or other expenses reasonably
incurred by such Underwriter in connection with investigating or defending any
such loss, claim, damage, liability or action as such expenses are incurred;
provided, however, that neither the Depositor nor KBNA will be liable in any
such case to the extent that any such loss, claim, damage or liability arises
out of or is based upon an untrue statement or alleged untrue statement in or
omission or alleged omission from any of such documents in reliance upon and in
conformity with the Underwriter Information furnished to the Depositor or KBNA
by any Underwriter through the Representative specifically for use therein.

(b)

Each Underwriter agrees, severally and not jointly, to indemnify and hold
harmless the Depositor and KBNA against any losses, claims, damages or
liabilities to which the Depositor or KBNA may become subject, under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
(x) the Registration Statement, the Preliminary Prospectus, the Final Prospectus
or any amendment or supplement thereto, or arise out of or are based upon the
omission or the alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
in each case to the extent, but only to the extent, that such untrue statement
or alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with the Underwriter Information relating to such
Underwriter furnished to the Depositor or KBNA by such Underwriter through the
Representative specifically for use therein, and will reimburse any legal or
other expenses reasonably incurred by the Depositor and KBNA in connection with
investigating or defending any such loss, claim, damage, liability or action as
such expenses are incurred.

(c)

Promptly after receipt by an indemnified party under this Section of notice of
the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party under
subsection (a) or (b) above, notify the indemnifying party of the commencement
thereof; but the omission so to notify the indemnifying party will not relieve
such indemnifying party from any liability which it may have to any indemnified
party otherwise than under subsection (a) or (b) above, except, and only to the
extent, that the indemnifying party is materially prejudiced as a result of such
failure to receive notice.  In case any such action is brought against any
indemnified party and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel satisfactory to such
indemnified party (who shall not, except with the consent of the indemnified
party, be counsel to the indemnifying party), and after notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof and approval by the indemnified party of the counsel appointed
by the indemnifying party, the indemnifying party will not be liable to such
indemnified party under this Section for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation.  In no event shall the
indemnifying party be liable for fees and expenses for more than one counsel
separate from their own counsel for all indemnified parties in connection with
any one action or related actions in the same jurisdiction arising out of the
same general allegations or circumstances unless any such indemnified party
shall have been advised by such counsel that there may be one or more legal
defenses available to it which are different from or additional to or in
conflict with those available to the other indemnified parties and in the
judgment of such counsel it is advisable for such indemnified party to employ
separate counsel.  An indemnifying party will not, without the prior written
consent of the indemnified party, settle or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
(i) includes an unconditional release of each indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of any indemnified party.

(d)

If the indemnification provided for in this Section is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnifying party as a result of the losses, claims, damages or
liabilities referred to in subsection (a) or (b) above (i) in such proportion as
is appropriate to reflect the relative benefits received by the Depositor and
KBNA on the one hand and the Underwriters on the other from the offering of the
Notes or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Depositor and KBNA on the one hand and the Underwriters on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities as well as any other relevant equitable
considerations.  The relative benefits received by the Depositor and KBNA on the
one hand and the Underwriters on the other shall be deemed to be in the same
proportion as the total net proceeds from the offering (before deducting
expenses) received by the Depositor and KBNA bear to the total underwriting
discounts and commissions received by the Underwriters.  The relative fault
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Depositor and
KBNA or by the Underwriters and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such untrue statement or
omission.  Each of the Depositor, KBNA and the Underwriters agree that it would
not be just and equitable if contribution pursuant to this subsection (d) were
determined by pro rata allocation (even if the Underwriters were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to above in this
subsection (d).  The amount paid or payable by an indemnified party as a result
of the losses, claims, damages or liabilities referred to in the first sentence
of this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any action or claim which is the subject of this subsection (d).
 Notwithstanding the provisions of this subsection (d), no Underwriter shall be
required to contribute any amount in excess of the amount by which the total
price at which the Notes underwritten by it and offered and distributed to the
public exceeds the amount of any damages which such Underwriter has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission, except as may be provided in any agreement among
the Underwriters relating to the offering of the Notes.   No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  The obligations of the
Underwriters in this subsection (d) to contribute are several in proportion
their respective underwriting obligations and not joint.

(e)

The obligations of the Depositor and KBNA under this Section shall be in
addition to any liability which the Depositor or KBNA may otherwise have and
shall extend, upon the same terms and conditions, to each person, if any, who
controls any Underwriter within the meaning of the Securities Act; and the
obligations of the Underwriters under this Section shall be in addition to any
liability which the respective Underwriters may otherwise have and shall extend,
upon the same terms and conditions, to each director of the Depositor or KBNA to
each officer of the Depositor or KBNA who has signed the Registration Statement
and to each person, if any, who controls the Depositor and KBNA within the
meaning of the Securities Act.  

8.

Survival of Representations and Obligations.  The respective indemnities,
agreements, representations, warranties and other statements of the Depositor
and KBNA or its officers and of the several Underwriters set forth in or made
pursuant to this Agreement or contained in certificates of officers of the
Underwriters or officers of the Depositor and KBNA submitted pursuant hereto
shall remain operative and in full force and effect, regardless of any
investigation or statement as to the results thereof, made by or on behalf of
any Underwriter, the Depositor and KBNA or any of their respective
representatives, officers or directors or any controlling person, and will
survive delivery of and payment for the Notes.  If for any reason the purchase
of the Notes by the Underwriters is not consummated, the Depositor and KBNA
shall remain responsible for the expenses to be paid or reimbursed by the
Depositor and KBNA pursuant to Section 5 and the respective obligations of the
Depositor and KBNA and the Underwriters pursuant to Section 7 shall remain in
effect.  If for any reason the purchase of the Notes by the Underwriters is not
consummated (other than pursuant to Section 9), the Depositor and KBNA will
reimburse the Underwriters for all out-of-pocket expenses (including fees and
disbursements of counsel) reasonably incurred by them in connection with the
offering of the Notes.

9.

Failure to Purchase the Notes.  If any Underwriter or Underwriters default in
their obligations to purchase its portion of the Notes hereunder and the
aggregate principal amount of the Notes that such defaulting Underwriter or
Underwriters agreed but failed to purchase does not exceed 10% of the total
principal amount of the Notes, the Representative may make arrangements
satisfactory to the Depositor and KBNA for the purchase of such Notes by other
persons, including any of the Underwriters, but if no such arrangements are made
by the Closing Date, the non-defaulting Underwriters shall be obligated
severally, in proportion to their respective commitments hereunder, to purchase
the Notes that such defaulting Underwriters agreed but failed to purchase.  If
any Underwriter or Underwriters so default and the aggregate principal amount of
the Notes with respect to such default or defaults exceeds 10% of the total
principal amount of the Notes and arrangements satisfactory to the
Representative and the Depositor and KBNA for the purchase of such Notes by
other persons are not made within 36 hours after such default, this Agreement
will terminate without liability on the part of any non-defaulting Underwriter
or the Depositor and KBNA except as provided in Section 7.  As used in this
Agreement, the term “Underwriter” includes any person substituted for an
Underwriter under this Section.  Nothing herein will relieve a defaulting
Underwriter or Underwriters from liability for its default.

10.

Notices.  All communications hereunder will be in writing and, if sent to the
Underwriters, will be mailed, delivered or telegraphed and confirmed to the
Representative at 60 Wall Street, New York, New York, 10005 Attention: Paul
Vambutas; if sent to KBNA, will be mailed, delivered or telegraphed and
confirmed to it at KeyBank National Association, 4910 Tiedeman Road, 6th Floor,
Brooklyn, Ohio 44144, Attention:  Key Education Resources, KeyCorp Student Loan
Trust 2006-A, Facsimile: (216) 813-8840, E-mail:
student_loans_investor_rptg@keybank.com; if sent to the Depositor, will be
mailed, delivered or telegraphed and confirmed to it at Key Consumer Receivables
LLC, 127 Public Square, Cleveland, Ohio 44144, Attention: Richard Hawrylak,
Secretary; provided, however, that any notice to an Underwriter pursuant to
Section 7 will be mailed, delivered or telegraphed and confirmed to such
Underwriter.  Any such notice will take effect at the time of receipt.

11.

Successors.  This Agreement will inure to the benefit of and be binding upon the
parties hereto and their respective successors and the officers and directors
and controlling persons referred to in Section 7, and no other person will have
any right or obligations hereunder.

12.

Representation of Underwriters.  The Representative shall act for the several
Underwriters in connection with this financing, and any action under this
Agreement taken by the Representative will be binding upon all the Underwriters.

13.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.

14.

No Fiduciary Relationship.  The Depositor and KBNA acknowledge and agree that
each Underwriter in providing investment banking services to the Depositor and
KBNA in connection with the offering, including in acting pursuant to the terms
of this Agreement, has acted and is acting as an independent contractor and not
as a fiduciary and the Depositor and KBNA do not intended such Underwriter to
act in any capacity other than independent contractor, including as a fiduciary
or in any other position of higher trust.

15.

Representation of the Underwriters. Each Underwriter has represented and agreed
that:

(a)

it has not offered or sold and will not offer or sell any notes to persons in
the United Kingdom prior to the expiration of the period of six months from the
issue date of the notes except to persons whose ordinary activities involve them
in acquiring, holding, managing or disposing of investments, as principal or
agent, for the purposes of their businesses or otherwise in circumstances which
have not resulted and will not result in an offer to the public in the United
Kingdom within the meaning of the Public Offers of Securities Regulations 1995,
as amended (the “POS Regs”);

(b)

it has only communicated or caused to be communicated and will only communicate
or cause to be communicated any invitation or inducement to engage in investment
activity, within the meaning of section 21 of the Financial Services and Markets
Act 2000 (the “FSMA”), received by it in connection with the issue or sale of
any notes in circumstances in which section 21(1) of the FSMA does not apply to
the issuer; and

(c)

it has complied and will comply with all applicable provisions of the FSMA with
respect to anything done by it in relation to the notes in, from or otherwise
involving the United Kingdom.

16.

Applicable Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS,
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS; IN ADDITION EACH PARTY HERETO
IRREVOCABLY WAIVES ANY RIGHTS IT MIGHT HAVE TO TRIAL BY JURY.

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

--------------------------------------------------------------------------------

If the foregoing is in accordance with the understanding of the Representative
of our agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement between the Depositor and KBNA and
the several Underwriters in accordance with its terms.

Very truly yours,

KEYBANK NATIONAL ASSOCIATION




By:___/s/ Krista C. Neal___________

Name:

Krista C. Neal
Title:

Vice President

Very truly yours,

KEY CONSUMER RECEIVABLES LLC




By:___/s/ Krista C. Neal___________

Name:

Krista C. Neal
Title:    Treasurer

 

--------------------------------------------------------------------------------




The foregoing Note Underwriting
Agreement is hereby confirmed
and accepted as of the date
first written above.

DEUTSCHE BANK SECURITIES INC.
Acting on behalf of itself and as Representative of the several Underwriters.




By:___/s/ Timothy O’Toole____

Name:  Timothy O’Toole

Title:  Vice President




By:___/s/ Susan Valenti_______

Name:  Susan Valenti
Title:  Director

--------------------------------------------------------------------------------

SCHEDULE I

 

Class I-A-1

Class I-A-2

Class I-B

Class II-A-1

Class II-A-2

Class II-A-3

Class II-A-4

        

KeyBanc Capital Markets, a Division of McDonald Investments Inc.




$37,800,000

$67,126,000

$3,245,000

$72,417,000

$88,650,000

$66,029,000

$63,123,000

Deutsche Bank Securities Inc.




$37,800,000

$67,127,000

$3,245,000

$72,417,000

$88,650,000

$66,028,000

$63,124,000

Credit Suisse Securities (USA)




$8,400,000

$14,917,000

$721,000

$16,093,000

$19,700,000

$14,673,000

$14,027,000

Total




$84,000,000

$149,170,000

$7,211,000

$160,927,000

$197,000,000

$146,730,000

$140,274,000

          

Class II-B

Class II-C

              

KeyBanc Capital Markets, a Division of McDonald Investments Inc.




$45,749,000

$21,445,000

     

Deutsche Bank Securities Inc.




$45,749,000

$21,444,000

     

Credit Suisse Securities (USA)




$10,166,000

$4,766,000

     

Total




$101,664,000

$47,655,000

     




--------------------------------------------------------------------------------

APPENDIX A

[See Appendix A to Sale and Servicing Agreement]







--------------------------------------------------------------------------------

EXHIBIT A










Form of Opinion of Counsel
to KeyBank National Association













December 7, 2006










To the parties listed on

     the attached Schedule A




Re:

KeyCorp Student Loan Trust 2006-A




Gentlemen:




I am Senior Vice President and Deputy General Counsel of KeyBank National
Association (the “Bank”) and have acted as counsel to the Bank and its wholly
owned subsidiary Key Consumer Receivables LLC (“KCRL”) in connection with the
issuance and sale by KeyCorp Student Loan Trust 2006-A (the "Trust") of Class
I-A-1 Asset-Backed Notes in the aggregate principal amount of $84,000,000, Class
I-A-2 Asset-Backed Notes in the aggregate principal amount of $149,170,000,
Class I-B Asset-Backed Notes in the aggregate principal amount of $7,211,000,
Class II-A-1 Asset-Backed Notes in the aggregate principal amount of
$160,927,000, Class II-A-2 Asset-Backed Notes in the aggregate principal amount
of $197,000,000, Class II-A-3 Asset-Backed Notes in the aggregate principal
amount of $146,730,000, Class II-A-4 Asset-Backed Notes in the aggregate
principal amount of $140,274,000, Class II-B Asset-Backed Notes in the aggregate
principal amount of $101,664,000, and Class II-C Asset-Backed Notes in the
aggregate principal amount of $47,655,000, pursuant to the Note Underwriting
Agreement relating thereto among the Bank, KCRL and Deutsche Bank Securities
Inc. (the "Underwriting Agreement").  Except as otherwise indicated herein,
capitalized terms are defined as set forth in the Underwriting Agreement.  As
used herein, "Principal Documents" shall mean, collectively, the Sale and
Servicing Agreement, the Student Loan Transfer Agreement, the PHEAA Subservicing
Agreements, the GLELSI Subservicing Agreements, the Trust Agreement and the
Administration Agreement.




Based upon and subject to the limitations and qualifications set forth below, I
am of the opinion that:




(1)

The Bank has been duly organized and is validly existing as a national banking
association in good standing under the laws of the United States of America,
with corporate power and authority to own its properties and to conduct its
business as now conducted by it and







to enter into and perform its obligations under the Underwriting Agreement and
the Principal Documents to which it is a party, and had, at all relevant times,
and now has the corporate power and authority, and legal right, to acquire, own,
and sell the Financed Student Loans it sold to KCRL.




(2)

KCRL has been duly organized and is validly existing as a limited liability
company in good standing under the laws of the State of Delaware with corporate
power and authority to own its properties and to conduct its business as now
conducted by it and to enter into and perform its obligations under the
Underwriting Agreement and the Principal Documents to which it is a party and
had, at all relevant times, and now has the corporate power and authority, and
legal right, to acquire, own, and sell the Financed Student Loans to the Trust.




(3)

KCRL has duly authorized, executed, and delivered the written order to the
Eligible Lender Trustee to authenticate the Certificate.  When the Certificate
has been duly executed, authenticated and delivered in accordance with the Trust
Agreement, it will be validly issued and entitled to the benefits of the Trust
Agreement.




(4)

KCRL has duly authorized, executed, and delivered the written order to the
Eligible Lender Trustee to execute and deliver the Issuer Order to the Indenture
Trustee.  When the Notes have been duly executed, delivered, and authenticated
in accordance with the Indenture and delivered and paid for pursuant to the
Underwriting Agreement, the Notes will be validly issued and entitled to the
benefits of the Indenture.




(5)

The Bank has duly authorized, executed, and delivered the Principal Documents to
which it is a party and such Principal Documents are legal, valid, and binding
obligations of the Bank, enforceable against it in accordance with their terms.




(6)

KCRL has duly authorized, executed, and delivered the Underwriting Agreement and
the Principal Documents to which it is a party and such Principal Documents are
legal, valid, and binding obligations of KCRL, enforceable against KCRL in
accordance with their terms.




(7)

Neither the transfer of the Initial Financed Loans sold by the Bank to KCRL, nor
the execution and delivery by the Bank of the Underwriting Agreement and the
Principal Documents to which it is a party, nor the consummation of the
transactions contemplated by the Underwriting Agreement and such Principal
Documents, nor the performance by the Bank of its obligations thereunder will
(i) violate the Articles of Association and by-laws, as amended, of the Bank,
(ii) breach, or result in a default under or acceleration of, any existing
obligation of the Bank in any indenture, agreement, or instrument actually known
to me, after a reasonable investigation, which breach or default would
reasonably be expected to have a material adverse

effect on the condition of the Bank, financial or otherwise, or adversely effect
the transactions contemplated by the Principal Documents to which it is a party
to, (iii) violate or contravene the

terms of any Court Order actually known to me, or (iv) violate or contravene the
terms of applicable provisions of statutory law or regulation.




(8)

Neither the transfer of the Initial Financed Loans by KCRL to the Eligible
Lender Trustee on behalf of the Trust, nor the assignment by KCRL of the Trust
Estate to the Trust, nor the grant by the Trust of the security interest in the
Collateral to the Indenture Trustee pursuant to the Indenture, nor the execution
and delivery by KCRL of the Underwriting Agreement and the Principal Documents
to which it is a party, nor the consummation of the transactions contemplated by
the Underwriting Agreement or such Principal Documents nor the performance by
KCRL of its obligations thereunder will (i) violate the Certificate of Formation
or the Limited Liability Company Agreement, as amended, of KCRL, (ii) breach, or
result in a default under or acceleration of, any existing obligation of KCRL in
any indenture, agreement, or instrument actually known to me, after a reasonable
investigation, which breach or default would reasonably be expected to have a
material adverse effect on the condition of KCRL, financial or otherwise, or
adversely effect the transactions contemplated by the Principal Documents to
which it is a party to, (iii) violate or contravene the terms of any Court Order
actually known to me, or (iv) violate or contravene the terms of applicable
provisions of statutory law or regulation.




(9)

There are no actions, proceedings or investigations pending against the Bank or
KCRL or, to my actual knowledge, threatened against either of them before any
court, administrative agency, or tribunal (i) asserting the invalidity of the
Trust or any of the Underwriting Agreement or Principal Documents, (ii) seeking
to prevent the consummation of any of the transactions contemplated by any of
the Underwriting Agreement or the Principal Documents or the execution and
delivery thereof, or (iii) that could reasonably be expected to materially and
adversely affect the enforceability of the Underwriting Agreement or Principal
Documents against the Bank or KCRL or the ability of either of them to perform
their obligations thereunder.




(10)

No consent, approval, authorization, or order of, or filing with, any court or
governmental agency or body is required of the Bank or KCRL for the consummation
of the transactions contemplated in the Principal Documents, except such
consents, approvals, authorizations, or orders as have been obtained or such
filings as have been made.




(11)

To my actual knowledge, there are no legal or governmental proceedings pending
or threatened against the Bank or KCRL that are required to be disclosed in the
Registration Statement, other than those disclosed therein.




(12)

To my actual knowledge, there are no contracts, indentures, mortgages, loan
agreements, notes, leases, or other instruments to which the Bank or KCRL is a
party that are required to be described or referred to in the Registration
Statement or to be filed as exhibits

thereto other than those described or referred to therein or filed or
incorporated by reference as exhibits thereto.




The opinions expressed in paragraphs 3 through 6 are subject to (i) the effect
of bankruptcy, insolvency, reorganization, receivership, conservatorship,
fraudulent conveyance, moratorium, and similar laws relating to or affecting the
rights and remedies of creditors




generally, or the rights of creditors of saving institutions the deposits of
which are insured by the Federal Deposit Insurance Corporation and court
decisions with respect thereto and (ii) the effect of general principles of
equity, whether applied by a court of law or equity (collectively referenced
herein as the “General Qualifications”).  The phrases “actually known to me,” my
“actual knowledge” or similar phrases shall mean the conscious awareness of
facts or other information by me or by any lawyer in the KeyCorp Law Group in
Cleveland, Ohio.  The term “Court Orders” shall mean judicial administrative
orders, writs, judgments, and decrees that name the Bank or KCRL, are
specifically directed to them or their property, and are issued by a court of
competent jurisdiction.




For purposes of this opinion, I have assumed that (i) with respect to the
opinions expressed in paragraphs 5 through 8, the Bank and KCRL each hold the
requisite title and rights to the Financed Student Loans each is transferring,
(ii) the Underwriting Agreement and the Principal Documents have been duly
executed and delivered by all parties thereto (other than the Bank and KCRL) and
are valid and binding upon and enforceable against such parties, subject to the
General Qualifications, (iii) there has been no mutual mistake of fact or
misunderstanding, fraud, duress, or undue influence, (iv) all statutes, judicial
and administrative decisions, and rules and regulations constituting Federal law
and the laws of the State of Ohio are generally available to lawyers practicing
in the State of Ohio and are in a format that make legal research reasonably
feasible, and (v) Court Orders and agreements to which the Bank or KCRL are
party to or by which either of them or their properties are bound would be
enforced as written.




The opinions expressed herein are limited to matters of Federal law and the laws
of the State of Ohio, without giving effect to principles of conflicts of laws.
 This Opinion Letter addresses only the specific legal issues addressed herein
and does not, by implication or otherwise, address any other legal issues,
including without limitation: federal securities and tax laws; state securities,
"blue-sky", or tax laws; the characterization of the transfer of the Financed
Student Loans by the Bank and by KCRL to the Trust as a sale of such Financed
Student Loans or a transfer of a security interest therein, or the form,
sufficiency or other legal requirements for such sale or transfer of a security
interest (including the attachment and perfection thereof); laws, rules, and
regulations of municipalities or other political subdivisions of the State of
Ohio; and federal and state laws (such as ERISA and RICO) that in my reasonable
judgment do not relate to the opinions expressed herein.




This opinion is rendered solely to the addressees hereof, for their use in
connection with the transactions contemplated by the Underwriting Agreement and
Principal Documents and may not be relied upon for any other purpose or by any
other person.







Very truly yours,







____________________________

Forrest F. Stanley







Senior Vice President

and Deputy General Counsel

--------------------------------------------------------------------------------




Schedule A to Exhibit A

List of Addressees




Deutsche Bank Trust Company Americas

60 Wall Street

New York, New York 10005

Deutsche Bank Securities Inc., as the Representative

of the Underwriters and as an Underwriter

60 Wall Street

New York, New York 10005

The Bank of New York (Delaware)

White Clay Center, Route 273

Newark, Delaware 19711

KeyBanc Capital Markets, a Division of McDonald Investments Inc, as an
Underwriter

127 Public Square,

Cleveland, Ohio 44114

JPMorgan Chase Bank, National Association

4 New York Plaza, 6th Floor

New York, New York 10004

Credit Suisse Securities (USA), LLC, as an Underwriter

Eleven Madison Avenue, 4th Floor

New York, New York 10010

Fitch Inc.

One State Street Plaza

New York, New York 10004

Moody's Investors Service, Inc.

99 Church Street, 4th Floor

New York, New York 10007

Standard & Poor’s Ratings Services,

  A division of The McGraw-Hill Companies, Inc.

55 Water Street

New York, New York 10041

--------------------------------------------------------------------------------

EXHIBIT B

Form of Opinion of Thompson Hine LLP

December 7, 2006

To The Addressees On

The Attached Schedule A

RE:

Key Consumer Receivables LLC; True Sale

  

Ladies and Gentlemen:

We have acted as counsel to Key Consumer Receivables LLC (the "Depositor") in
connection with the execution and delivery of the Sale and Servicing Agreement
dated as of December 7, 2006 (the "Sale and Servicing Agreement"), among the
Depositor, Chase Bank USA, National Association (the "Depositor Eligible Lender
Trustee"), KeyCorp Student Loan Trust 2006-A (the "Trust"), Chase Bank USA,
National Association (the "Eligible Lender Trustee"), KeyBank National
Association, as Master Servicer (the "Master Servicer") and KeyBank National
Association, as Administrator (the "Administrator").

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Sale and Servicing Agreement.

Pursuant to the Sale and Servicing Agreement, the Depositor or the Depositor
Eligible Lender Trustee on behalf of the Depositor will sell and the Trust or
the Eligible Lender Trustee on behalf of the Trust will purchase certain student
loans owned by the Depositor (the "Financed Student Loans") as identified in the
Sale and Servicing Agreement.

You have requested our opinion as to whether, in the event the Depositor became
a debtor in a voluntary or involuntary case under Title 11 of the United States
Code, as amended (the "Bankruptcy Code"), the court having jurisdiction over
such case (the "bankruptcy court") would hold that the transfer of Financed
Student Loans by the Depositor to the Trust (the "Conveyance") constituted
either a sale of such Financed Student Loans to the Trust or a secured loan.

Our opinion is limited to the specific issues addressed herein and is further
limited in all respects, except as otherwise stated, to the facts assumed
herein. We express no opinion as to any other matter.  Specifically, but without
limiting the generality of the foregoing, we express no opinion as to the effect
of the laws of any jurisdiction other than the laws of the State of Ohio and the
Federal laws of the United States.  In rendering our opinions set forth herein,
we have assumed that the laws of the State of Ohio would apply to all aspects of
the Conveyance that are governed by state law (except due incorporation or
formation and authorization as to which the laws of the jurisdiction of
incorporation or formation applies).

I.  ASSUMPTIONS OF FACT

As to all factual matters material to the opinions set forth herein, we have,
with your permission and without any investigation or independent confirmation,
relied upon and assumed the present and continuing truth and accuracy of those
factual representations made in the Sale and Servicing Agreement or made in the
certificates (the "Officer’s Certificates") provided to us by each of the
Depositor, the Depositor Eligible Lender Trustee, the Trust and the Eligible
Lender Trustee.  We have assumed, based upon the factual representations made by
the Depositor in the Sale and Servicing Agreement and the relevant Officer’s
Certificate, that at the time of the Conveyance, the Depositor has good title to
the Financed Student Loans, free and clear of any lien, security interest or
other similar encumbrance or any adverse claim of any person not holding through
the Depositor and that neither the Deposit nor the Depositor Eligible Lender
Trustee on behalf of the Depositor has or will create or permit to exist any
adverse claim to the Financed Student Loans except in favor of the Trust or the
Eligible Lender Trustee on behalf of the Trust.  We have assumed that the
purchase price will be fair consideration and reasonably equivalent value to the
Depositor or the Depositor Eligible Lender Trustee on behalf of the Depositor
for the sale of the Financed Student Loans to the Trust.

For the purposes of this opinion, we have assumed (i) the due authorization,
execution and delivery by all parties thereto of all documents examined by us,
including the Sale and Servicing Agreement, (ii) that each party to the Sale and
Servicing Agreement has the power and authority to enter into and perform all of
its obligations thereunder, (iii) that the Conveyances of the Financed Student
Loans contemplated by the Sale and Servicing Agreement contravene or conflict
with the articles or certificates of formation or limited liability company
agreements or similar charter documents of the Depositor, Depositor Eligible
Lender Trustee, the Trust or the Eligible Lender Trustee, any law, regulation or
rule of any governmental authority or any agreement, instrument, writ,
injunction, decree or order binding on any party thereto or relating to any
Financed Student Loans, (iv) that the Sale and Servicing Agreement is a legal,
valid and binding obligation of each of the parties thereto, enforceable in
accordance with its terms and there has been no (and there will not be any)
fraud in connection with the Conveyance, (v) there is not, and will not be, any
other agreement between the Depositor, Depositor Eligible Lender Trustee, the
Trust and/or the Eligible Lender Trustee that is inconsistent with the Sale and
Servicing Agreement, and (vi) that each party to the Sale and Servicing
Agreement has been duly organized, validly existing and in good standing at all
relevant times under the laws of its state or jurisdiction of organization.

We have further assumed, based upon the factual representations contained in the
Sale and Servicing Agreement, the following relevant facts pertaining to the
Conveyance:

Upon the terms and conditions of the Sale and Servicing Agreement, the Depositor
or the Depositor Eligible Lender Trustee on behalf of the Depositor will sell,
transfer, assign and otherwise convey all of its right, title and interest in
and to the Financed Student Loans and the Trust or the Eligible Lender Trustee
on behalf of the Trust will purchase from the Depositor or the Depositor
Eligible Lender Trustee on behalf of the Depositor the Financed Student Loans
without recourse, representation or warranty on account of bad debt protection
and without any warranty of collectibility or any unconventional warranty,
except that the Depositor is the sole owner of the beneficial interest in, and
the Depositor Eligible Lender Trustee is the sole owner of legal title to the
Financed Student Loans.  There is no agreement or provision in the Sale and
Servicing Agreement that the Depositor will retain any interest whatsoever as an
owner of the Financed Student Loans conveyed to the Trust.  The transfer of the
Financed Student Loans by the Depositor or the Depositor Eligible Lender Trustee
on behalf of the Depositor to the Trust or the Eligible Lender Trustee on behalf
of the Trust s intended by each of such persons to be treated as a sale for all
purposes and the Sale and Servicing Agreement expressly sets forth that
intention.  Subsequent to the consummation of the Conveyance, the Depositor and
the Trust individually will treat the Conveyance on their respective financial
statements and in any other communications to the public or third parties as
sales of the Financed Student Loans by the Depositor or the Depositor Eligible
Lender Trustee on behalf of the Depositor to the Trust or the Eligible Lender
Trustee on behalf of the Trust.  Following the sale of the Financed Student
Loans to the Trust, the Depositor will not have the right to modify any of the
terms of such sale and will not be able to exercise any control over the
Financed Student Loans except as specified in the Sale and Servicing Agreement.
 Neither the Depositor nor the Trust will be rendered insolvent by the execution
and delivery of the Sale and Servicing Agreement or by the consummation of the
Conveyance.  Neither the Depositor nor the Trust has concealed or will conceal
from any interested party any transfers contemplated by the Sale and Servicing
Agreement.  The Board of Directors (or other similar governing body) of each of
the Depositor and the Trust have determined that the Conveyance is advisable.
 These determinations have been memorialized by appropriate resolutions adopted
by the Boards of Directors (or other similar governing body) of each such party.

The Sale and Servicing Agreement reflects bona fide transactions which have been
and will be undertaken in good faith for legitimate business purposes.

I.  DISCUSSION

The commencement of a bankruptcy case creates an estate.1

  As a general rule, a debtor's estate is comprised of all legal and equitable
interests of the debtor as of the commencement of the case.2

 The converse of this rule is that property in which the debtor holds no legal
or equitable interest, as of the commencement of the case, is not property of
the estate3

 and, absent some other basis for the court's jurisdiction, is not subject to
the jurisdiction of the bankruptcy court.4




Whether, and the extent to which, a debtor's interest in property is part of its
bankruptcy estate are governed by the Bankruptcy Code.5

  The substantive parameters of such legal and equitable interests, however, are
generally governed by applicable nonbankruptcy law.6

  Thus, whether a transaction constitutes a true transfer of assets to another
entity or a secured loan to or from that entity will generally be determined not
by the provisions of the Bankruptcy Code, but instead by applicable state law.

We have determined that there is not any definitive judicial authority
conclusively characterizing transactions such as the Conveyance as "true sales,"
on the one hand, or as a loan, on the other hand, and thus our opinion in
Section A of Part III below is based on the reasoning and subject to the
limitations and qualifications in the following paragraphs and is not based on
directly controlling precedent.  In the absence of any such clear authority, it
appears that a court (or jury) would analyze the issue under general principles
enunciated in "true sale" cases construing the laws of various states.7




Judicial reasoning in decisions that analyze the issue of whether a given
transaction constitutes a true sale or a secured loan tends to be fact specific.
 However, two approaches can be distinguished.  Several courts have given
presumptive weight to the intent of the parties (the "First Approach").8




Other courts, seeking the "true nature" of a transaction, have regarded the
parties' intent as only one attribute of a transaction and have adopted an
approach that balances those attributes of a transaction indicative of a true
sale against those attributes indicative of a secured loan in order to determine
whether the transaction more nearly resembles a true sale or a secured loan (the
"Second Approach").9

  Among such factors considered are: the amount of recourse, if any, to the
seller for credit and interest rate risk; the right of the seller to any surplus
generated by the assets after the payment of all amounts to which the purchaser
is entitled or to repurchase the assets; and the amount of control the seller
retains, or is perceived to retain, over the administration of the assets,
post-closing.  Courts have varied in the importance attributed to each of the
foregoing activities in determining how to characterize a transaction.  Courts
have found transactions to be true sales despite the absence of notice to
obligors and the continued servicing of the financial assets by the seller of
the assets.10

  Other courts, however, while usually relying on the presence of full recourse,
cited these factors in finding purported transfers to be secured loans.11

  We are aware of only one reported decision that has held that a transfer
without any credit recourse was a secured loan.12




We would expect that a court analyzing the transfer of the Financed Student
Loans by the Depositor or the Depositor Eligible Lender Trustee on behalf of the
Depositor to the Trust or the Eligible Lender Trustee on behalf of the Trust in
accordance with the First Approach would emphasize, among other things, that
(i) the parties to the Sale and Servicing Agreement have stated in such
agreement that they intend the Conveyance to be a true sale, (ii) the Sale and
Servicing Agreement by its name and express terms and conditions clearly
reflects the intent of the parties that the Conveyance be a true conveyance,
(iii) the Conveyance is premised on the sale of the Financed Student Loans
pursuant to the Sale and Servicing Agreement constituting a true conveyance,
(iv) the base prospectus dated December __, 2006 and prospectus supplement dated
December __, 2006 (together, the "Prospectus") sent to investors in connection
with the offering of notes by the Trust characterized the Conveyance as a true
sale, (v) the Depositor and the Trust will treat the Conveyance as a sale under
generally accepted accounting principles, (vi) the Depositor will note in its
books and records that the ownership of the Financed Student Loans transferred
by it has been transferred, and (vii) for the reasons set forth in the balance
of this Part II, the other aspects of the Conveyance are consistent with being a
true conveyance.  Accordingly, such a court would consider the transfer of the
Financed Student Loans pursuant to the Sale and Servicing Agreement to be a true
conveyance.

As discussed herein, other courts, applying the Second Approach and purporting
to seek the "true nature" of a transaction, have regarded the parties’ intent as
only one attribute of a transaction and have adopted an approach that balances
those attributes of a transaction indicative of a true sale against those
attributes indicative of a secured loan in order to determine whether the
transaction more nearly resembles a true sale or a secured loan.  Among such
factors considered are: the amount of recourse, if any, to the seller for credit
and interest rate risk; the right of the seller to any surplus generated by the
assets after the payment of all amounts to which the purchaser is entitled or to
repurchase the assets; and the amount of control the seller retains, or is
perceived to retain, over the administration of the assets, post-closing.
 Courts have varied in the importance attributed to each of the foregoing
activities in determining how to characterize a transaction.

The following constitutes our analysis of the principal attributes of the
Conveyance in terms similar to those we would expect a court taking the Second
Approach to adopt.  Most material attributes of the transfer of the Financed
Student Loans pursuant to the Sale and Servicing Agreement are indicative of a
true conveyance under the Second Approach:

(a)

The express terms and conditions of the Sale and Servicing Agreement intend a
true conveyance. Generally, the parties' characterization of the transactions
will control if supported by the facts.  See above discussion of First Approach
and footnote 8.

(b)

The Conveyance of the Financed Student Loans to the Trust under the Sale and
Servicing Agreement will be booked, filed, reported and disclosed as a sale for
accounting and certain other purposes.

(c)

The Trust has no recourse to the Depositor for uncollectibility of payments to
be made with respect to the Financed Student Loans except that the Depositor
shall or shall cause KeyBank National Association ("KBNA") to repurchase certain
Financed Student Loans or arrange for the substitution of a student loan that is
substantially similar to such Financed Student Loan if there is a breach of the
representations and warranties related to such Financed Student Loans under the
Sale and Servicing Agreement.  Recourse for such breaches, however, is
consistent with a sale.13

  Accordingly, the Trust is assuming all of the risk of the uncollectibility of
the Financed Student Loans.  The Depositor has no obligation to repurchase or
make substitution for uncollectible Financed Student Loans.  Each of these
factors is consistent with sale treatment.  

(d)

Neither the Trust nor the Depositor has any obligations to maintain the solvency
of the other.

(e)

The Conveyance of the Financed Student Loans by the Depositor is irrevocable
other than under the limited circumstances set forth in paragraph 3 above and
the Depositor has no right to redeem or otherwise repurchase the Financed
Student Loans at any time.

(f)

The Financed Student Loans are specific identifiable assets.

(g)

We understand that disclosure of the nature of the Conveyance will be made in
UCC financing statements and in footnotes to the Depositor's and the Trust's
respective financial statements, which financial statements are or will be made
available to certain of the creditors of the Depositor or the Trust, as
applicable.  Accordingly, any creditor or prospective creditor of the Depositor
or the Trust to whom such disclosures have been or will be made who reviews the
footnotes to the financial statements of the Depositor or the Trust or who
reviews the lien search results showing filings against the Depositor or who
otherwise is informed of the Conveyance would not be expected to be misled as to
the nature of the Conveyance or the ownership of the Financed Student Loans.

(h)

The Trust or its transferee will bear the ultimate risk of the failure of
payments with respect to Financed Student Loans to be made in a timely manner
other than under the limited circumstances set forth in paragraph 3 above.

(i)

Although the Depositor is the owner of the Trust, prior to transferring its
interest in the Trust to KBNA, the Sale and Servicing Agreement does not provide
for the Depositor to have any right to any surplus from the collection of the
Financed Student Loans nor is the Depositor responsible for any collection
deficiencies.

(j)

It would be inequitable to the creditors of the Trust to recharacterize the sale
of the Financed Student Loans as a loan since such a recharacterization would
defeat the reasonable expectations of such creditors that the Financed Student
Loans were owned by the Trust after giving effect to the Conveyance.

(k)

The Sale and Servicing Agreement does not contain any provision that, in the
event of bankruptcy or insolvency of the Depositor, changes the terms and
provisions of such Sale and Servicing Agreement or the relationship between the
Depositor and the Trust with respect to any Financed Student Loans by means of
acceleration of amounts due or otherwise.

(l)

Depositor will receive fair consideration and reasonably equivalent value for
the Financed Student Loans.  

However, a court might find that certain attributes of the Conveyance indicate
that the sale by the Depositor or the Depositor Eligible Lender Trustee on
behalf of the Depositor to the Trust or the Eligible Lender Trustee on behalf of
the Trust should be treated as a single transaction which is properly
recharacterized as a loan.  Such attributes could include:  (i) the Obligors
have not been and will not be notified of the sale of the Financed Student
Loans, although such transfer shall not be concealed from the Obligors, (ii) the
Trust is owned by the Depositor prior to transferring its interest in the Trust
to KBNA, (iii) the Depositor is required to repurchase or substitute for any
Financed Student Loans with respect to which certain representations by the
Depositor regarding such Financed Student Loans were not true as of the date
such Financed Student Loans were sold to the Trust, (iv) KBNA (an affiliate of
the Depositor) acts as the Master Servicer, although KBNA may be terminated as
Master Servicer upon the occurrence of a Master Servicer Default, and the
servicing fee is reasonable and at a market rate that would be charged by an
unrelated entity, and (v) payments received with respect to the Financed Student
Loans may be temporarily commingled by KBNA with other assets of KBNA (so long
as certain conditions set forth in the Sale and Servicing Agreements are met).  

Factors (i), (iv) and (v) are designed to provide for the administration and
collection of the Financed Student Loans in an efficient manner, to avoid
disruption of customer relationships and to maximize the collections on the
Financed Student Loans.  We believe that the absence of notice to the Obligors
and having KBNA as Master Servicer are consistent with valid business purposes
of minimizing administrative burden and preventing the deterioration of customer
relationships.  Further, the fact that transfer of the Financed Student Loans is
a sale has been disclosed by several means to third parties, including the
Prospectus and by the filing of Uniform Commercial Code financing statements.
 The expected commingling of cash is undertaken for administrative convenience,
is of limited duration and is not expected to lead to any material confusion as
to the ownership of such funds.  Therefore, on balance, these factors should not
be deemed to be inconsistent with a true sale.

With respect to factor (ii), it could be argued that the sale of the Financed
Student Loans to the Trust is not bona fide because the Depositor is the owner
of the Trust and therefore the Depositor, as a practical matter, is still the
ultimate beneficial owner of the assets conveyed by it to the Trust because it
may be directly affected by whether or not the Financed Student Loans and such
other assets are paid.  This argument should be rejected by a court.  In
general, corporate law does not prevent a corporation from selling an asset to
an affiliated entity.  In addition, the consideration paid by the Trust to the
Depositor for the Financed Student Loans is approximately at the level of the
consideration that would be paid by an unrelated third party for the Financed
Student Loans as a result of an arm's-length negotiated transaction.

Absent fraudulent conveyances, or unless the doctrine of substantive
consolidation, alter ego, instrumentality or a similar doctrine is applicable,
or unless such recognition permits an inequitable result, a court normally will
not disregard transactions between affiliated entities, and will recognize and
uphold the separate existence of the affiliated entities.  For example, the
creditors of affiliated entities are generally treated differently.
 Accordingly, the Trust being owned by the Depositor should not cause a court to
recharacterize the Conveyance of the Financed Student Loans as a secured loan.

With respect to factor (iii), the obligation of the Depositor to repurchase any
Financed Student Loan or arrange for the substitution of a student loan that is
substantially similar to such Financed Student Loan is triggered by a breach of
its representations and warranties under the Sale and Servicing Agreement or an
action or omission by the Depositor that adversely affected a Financed Student
Loan and occurred prior to the date of the Conveyance.  The remedy of repurchase
or substitution for breaches of customary representations and warranties and
acts or omissions of the Depositor that adversely affect any Financed Student
Loan is customary in sales of similar assets between unrelated parties and does
not constitute a warranty of collectibility with respect to the Financed Student
Loans or represent the retention of an ownership interest in the Financed
Student Loans by the Depositor.

Accordingly, on balance, we do not consider such factors weighing against a true
conveyance characterization to be persuasive in comparison to those which
support a true conveyance characterization.

III.  OPINIONS EXPRESSED

A.

OPINION

Based upon and subject to the foregoing, as well as the other limitations,
qualifications, exceptions and assumptions set forth herein and the further
qualification that there are no cases directly on point, we are of the opinion
that, in a properly presented and decided case:  (1) a court having jurisdiction
over the Depositor, after full consideration of the relevant facts, would
determine that (a) the Conveyance of the Financed Student Loans pursuant to the
Sale and Servicing Agreement constituted a sale of the Financed Student Loans to
the Trust by the Depositor, as opposed to a secured borrowing; and (2)
therefore, in the event of a filing of a petition for relief by or against the
Depositor under the Bankruptcy Code, the Financed Student Loans and proceeds
thereof sold to the Trust pursuant to the Sale and Servicing Agreement would not
be property of the estate of the Depositor under Section 541 of the Bankruptcy
Code, and the bankruptcy court would not compel the turnover of such Financed
Student Loans or the proceeds thereof by the Trust to the Depositor under
Section 542 of the Bankruptcy Code and collection of such Financed Student Loans
and proceeds thereof, not in the possession of the Depositor, would not be
subject to the automatic stay of Section 362 of the Bankruptcy Code.

The opinions expressed in the foregoing paragraph are not a prediction as to
what a specific court would find in such a case, but are our opinions as to the
decision a court would reach if the issue were properly presented to it and the
court followed the general legal principles applicable in such bankruptcy
proceedings.

B.

CERTAIN QUALIFICATIONS

We wish to note that the existing reported decisional authority is not
conclusive as to the relative weight to be accorded to the factors present in
the Conveyance and does not provide consistently applied general principles or
guidelines with which to analyze all of the factors present in the Conveyance.
Instead, judicial decisions in this area are usually made on the basis of an
analysis of the facts and circumstances of the particular case. Furthermore,
there are facts and circumstances present in the Conveyance which we believe to
be relevant to our conclusion but which, because of the particular facts at
issue in the reported cases, are not generally discussed in the reported cases
as being material factors. Moreover, the authorities we have examined include
certain cases and authorities that are arguably inconsistent with our
conclusions expressed herein. These cases and authorities are, however, in our
opinion, distinguishable in the context of the Conveyance.

Consistent with our statement on page 1 hereof that we express no opinion as to
any matter other than the matters specifically addressed herein, in the event
the Depositor was to become a debtor under the Bankruptcy Code and it was
asserted that the beneficial interest in and legal title to the Financed Student
Loans was part of the estate of the Depositor, we express no opinion as to how
long the Trust would be denied possession of the Financed Student Loans or
collections of the Financed Student Loans in the possession of the Depositor
before the validity of such an assertion could be finally decided.  We also
express no opinion as to the availability or effect of a preliminary injunction,
temporary restraining order or other such temporary relief affording delay
pending a determination on the merits. By such reservation, however, we do not
imply that we have undertaken any analysis to determine whether any such
equitable relief would ultimately be available to prevent enforcement of the
Conveyance.

The foregoing analysis and are premised upon, and limited to, the law and the
structure of the proposed Conveyance in effect as of the date of this letter.
Furthermore, we note that a court's decision regarding matters upon which we
opine herein is based on the court's own analysis and interpretation of the
factual evidence before the court and of applicable legal principles.  A court
could reach conclusions different from those set forth herein.

We note that legal opinions on bankruptcy law matters unavoidably have inherent
uncertainties and limitations that generally do not exist in respect of other
legal issues on which opinions to third parties are typically given. These
inherent uncertainties and limitations exist primarily because of the extensive
equity powers of bankruptcy courts, the overriding goal of reorganization to
which other legal rights and policies may be subordinated, the potential
relevance to the exercise of judicial discretion of future-arising facts and
circumstances, and the nature of the bankruptcy process.  The recipients of this
opinion should take these uncertainties and limitations into account in
interpreting our opinion and in analyzing the bankruptcy risks associated with
the Conveyance contemplated by the Sale and Servicing Agreement.

In expressing the opinions stated above, we wish to note that, although we
believe our opinions are supported by a sound analysis of the transactions
contemplated by the Sale and Servicing Agreement, there is no reported
controlling judicial precedent directly on point.  Accordingly, we examined
decisions in which certain of the facts and circumstances of the instant
transactions were present as well as cases discussing more generally whether a
particular transfer of an asset was a transfer of ownership or a transfer of a
limited interest for the purpose of security.  Moreover, the sources we have
examined contain certain cases and authorities that are arguably inconsistent
with the conclusions expressed in our opinion.  These cases and authorities, in
our opinion, should reasonably be distinguishable in the context of the
Conveyance contemplated by the Sale and Servicing Agreement.

The opinions expressed herein are limited to the laws of the United States as of
the date hereof and shall be effective only as to the date of this opinion
letter.  We do not assume responsibility for updating this opinion letter as of
any date subsequent to the date of this opinion letter, and assume no
responsibility for advising you of (i) any changes with respect to any matters
described in this opinion letter or (ii) the discovery, subsequent to the date
of this opinion letter, of factual information not previously known to us
pertaining to the events occurring prior to the date of this opinion letter.

1

 11 U.S.C.A. § 541(a) (West Supp. 2003).

2

 Id.  For a general discussion of the concept of property of the estate, see 5
Collier on Bankruptcy ch. 541, at 541-1 to 541-94 (15th ed. rev. 1996).

3

 See 11 U.S.C.A. §§ 541(b), (d) (West Supp. 2003).  Section 541(d) provides that
if a debtor has only legal title to property, only that interest becomes
property of its bankruptcy estate.  However, several courts have held that the
debtor's estate can be expanded through the bankruptcy trustee's use of
Section 544(a) of the Bankruptcy Code even if the debtor only has legal title to
the property in question.  See, e.g., In re Omegas Group, Inc., 16 F.3d 1443
(6th Cir. 1994); Belisle v. Plunkett, 877 F.2d 512 (7th Cir.), cert. denied, 493
U.S. 893 (1989); In re Seaway Express Corp., 912 F.2d 1125 (9th Cir. 1990); but
see In re Quality Holstein Leasing, 752 F.2d 1009 (5th Cir. 1985).  In the
instant case, it is not intended that the Depositor will retain legal title to
the Financed Student Loans transferred by it.  

4

 Compare In re Contractors Equip. Supply Co., 861 F.2d 241, 245 (9th Cir. 1988)
("Contractors Equip. Supply") ("Because the assignment involved only a security
interest and did not transfer title, [the debtor] retained an interest in the
account receivable even after [the secured creditor's] notice to [the account
debtor].  This interest was sufficient to bring the account receivable into the
debtor's reorganization estate.")  (citation and footnote omitted) with In re
Southwest Freight Lines, Inc., 100 Bankr. 551, 555 (D. Kan. 1989) (where debtor
effectively conveyed its accounts receivable to creditor prepetition and
confirmed postpetition that it had no equity in such accounts receivable, the
bankruptcy court "was correct in holding that it lacked subject matter
jurisdiction over the accounts and that the [bankruptcy] Trustee lacked standing
to bring the adversary proceedings" to attempt to collect the accounts).
 Section 362(a)(3) of the Bankruptcy Code provides that the commencement of a
bankruptcy case "operates as a stay, applicable to all entities, of . . . any
act to obtain possession of property of the estate or of property from the
estate or to exercise control over property of the estate" (emphasis supplied).
 This provision of the Bankruptcy Code arguably stays actions against non-estate
property in the debtor's possession.  Also, Section 105(a) of the Bankruptcy
Code provides that "[t]he court may issue any order, process, or judgment that
is necessary or appropriate to carry out the provisions of the [Bankruptcy
Code]."

5

 See e.g., In re Crysen/Montenay Energy Co., 902 F.2d 1098, 1101 (2d Cir. 1990)
(citing In re Howard's Appliance Corp., 874 F.2d 88, 93 (2d Cir. 1989)).

6

 See Patterson v. Shumate, 504 U.S. 753, 758 (1992); Butner v. United States,
440 U.S. 48, 54 (1979) ("Congress has generally left the determination of
property rights in the assets of a bankrupt's estate to state law.").  See also
Barnhill v. Johnson, 503 U.S. 393, 398 (1992) ("[i]n the absence of any
controlling federal law, 'property' and 'interests in property' are creatures of
state law."); In re Crysen/Montenay Energy Co., 902 F.2d at 1101 ("whereas
federal law instructs us that the action for the missing oil may constitute
property of Crysen's estate, state law determines whether Crysen's interest in
the cause of action is sufficient to confer on the estate a property right in
the action."); Contractors Equip. Supply, supra n. 4, 861 F.2d at 244
("[w]hether a debtor in possession has an interest in property is determined by
state law.") (citation omitted).

However, it should also be recognized that bankruptcy courts, as courts of
equity, have the power to recharacterize a transaction based upon substance
rather than form.  E.g., In re Omne Partners II, 67 Bankr. 793, 795-7 (Bankr. D.
N.H. 1986) ("It is well established that a bankruptcy court, as a court of
equity, may "look through form to substance" in determining the true nature of a
transaction relating to rights of parties against a bankruptcy estate . . . . I
do not believe however that bankruptcy judges have a warrant from Congress to
run roughshod over the economic landscape recharacterizing commercial
transactions entered into by sophisticated parties – restating them in terms of
their "economic substance" contrary to their negotiated and agreed form – in the
absence of some triggering factor permitting such recharacterization, i.e., an
actual ambiguity in the documentation, a substantial factual dispute as to the
intent of the parties, or some "disguise" or "misleading" aspect of the
transaction.").

7

 [Reserved]

8

 Generally, with regard to courts that have adopted the First Approach, where
commercially sophisticated parties have characterized transactions as sales and
have acted consistently with that characterization, courts have been unwilling
to disturb that characterization even though the transactions may also bear
certain attributes of secured loans.  Thus, in In re Kassuba, 562 F.2d 511, 514
(7th Cir. 1977), the court, in applying Illinois law, concluded, in upholding
the transaction at issue as a sale, that the "real" intent of the parties is
controlling as long as the characterization of the transaction by the parties is
supported by the facts.  "If the parties actually intended to effect an absolute
transfer of ownership, a court of equity will not ignore that intent and make
another contract for them."  Id.  Similarly, in Omne Partners II, supra n. 6,
the court, in upholding that transaction as a true lease, concluded that the key
factual issue was the intent of the parties and that a showing that the parties
intended the transaction to be a sale-leaseback transaction would have to be
rebutted by "clear and convincing evidence" that the transaction was understood
by the parties to be, and had the economic substance of, a secured financing.
 While this standard suggests that where the parties intend a true sale, courts
will uphold the characterization of the transaction by the parties, it does
leave room for the court to analyze each such transaction on a case by case
basis.  In Fox v. Peck Iron and Metal Co., 25 Bankr. 674 (Bankr. S.D.Cal. 1982),
a court looking to the intent of the parties and using the clear and convincing
evidence test nevertheless found that the transaction at issue was a secured
financing.  See also In re Nite Lite Inns, 13 Bankr. 900 (Bankr. S.D. Cal.
1981).  See "The Intent of the Parties as the Primary Determinant" in
Securitization of Financial Assets, Second Edition § 5.03[C] (J. Kravitt, ed.,
1996 & Supp. 2001-1) for a detailed discussion of this First Approach.

9

 The court looked at the true nature of the transaction in Major's Furniture
Mart, Inc. v. Castle Credit Corp., 602 F.2d 538 (3d Cir. 1979), where the court
concluded that the facts were indicative of a financing rather than a true sale.
 Another court in In re Evergreen Valley Resort, Inc., 23 Bankr. 659 (Bankr. D.
Me. 1982), attempted to identify those factors indicative of a security interest
and those indicative of an ownership interest (i.e., whether there is recourse
to the transferor, the transfer of the risk of loss, whether the transferor has
the right to redeem the transferred property, the transferor's right to surplus,
the administration and collection of accounts and notification to account
debtors, the accounting treatment, the physical possession of the documentation
relating to the receivables and the reflection of the sale on books and
records).  Both of these courts engaged in an analysis that balanced those
attributes of the transaction indicative of a sale against those attributes of
the transaction indicative of a secured loan.  See "The True Nature of the
Transaction" in Securitization of Financial Assets, Second Edition § 5.03[D] (J.
Kravitt, ed., 1996 and Supp. 1999-2) for a detailed discussion of the Second
Approach.

10

 See In re Golden Plan of California, 829 F.2d 705 (9th Cir. 1986) (non-recourse
sale of financial assets; seller received fee for servicing); In re Stratford
Financial Corp., 367 F.2d 569 (2d Cir. 1966) (full recourse sale; seller bore
costs of servicing); In re Mortgage Funding Inc., 48 Bankr. 152 (Bankr. D. Nev.
1985) (full recourse sale; seller received fee for servicing); In re So. Indus.
Banking Corp., 45 Bankr. 97 (Bankr. E.D. Tenn. 1984) (non-recourse sale of
financial assets; seller received fee for servicing); In re Federated Dep't
Stores, Inc. & Allied Stores Corp., 1990 Bankr. LEXIS 1557, at 4 (Bankr. S.D.
Ohio, July 26, 1990) (court noted "valid business reasons" not to notify
obligors); and A.B. Lewis Co. v. National Invest. Corp. of Houston, 421 S.W.2d
723 (Tex. Civ. App. 1967) (full recourse sale; court noted testimony as to
seller's desire to perform servicing in order to keep in contact with customers
in the hope of obtaining repeat business).

11

 See Blackford v. Commercial Credit Corp., 263 F.2d 97 (5th Cir.), cert. denied,
361 U.S. 825 (1959) (servicing by seller is one of several factors mentioned,
including full recourse and a guaranteed rate of return); In re American Fibre
Reed Co., 206 F. 309 (E.D. Ky. 1913) (full recourse sale; court noted that the
seller bore all costs of servicing); Abeloff v. Ohio Fin. Co., 21 N.W.2d 856
(Mich. 1946) (full recourse sale; court noted that the seller bore all costs of
servicing).

12

 In re Alda Commercial Corp., 327 F. Supp. 1315 (S.D.N.Y. 1971) (even though the
purchaser had no recourse to the seller for credit quality or for yield on
defaulted receivables, the court found a loan to have been made, apparently
based on (i) the seller's control of servicing and collections, (ii) the absence
of notice to obligors of the transfer and (iii) the right of the purchaser to
receive a fixed rate of return in respect of the underlying non-­defaulted
floating rate receivables (i.e., a limited recourse for yield)).

13

 The existence of a large reserve and full recourse was important to the Major's
court in determining that the transaction in that case resembled a secured
financing. Major's Furniture Mart, Inc. v. Castle Credit Corp., supra n. 9.  The
Major's court indicated, however, that it was not the existence of recourse but
rather the nature and extent of such recourse that was determinative.  There are
a few cases where a court has found the presence of full recourse not to
disqualify the transaction from being a true sale.  See supra n. 10.

--------------------------------------------------------------------------------

This opinion letter is furnished to you in connection with the Conveyance and is
not to be used, circulated, quoted, relied upon or otherwise referred to for any
other purpose or by any other person or entity for any purpose without our prior
written consent.  

Very truly yours,



THOMPSON HINE LLP



RAS:BJF:JLD

--------------------------------------------------------------------------------

Schedule A to Exhibit B

Chase Bank USA, National Association,
as Eligible Lender Trustee and Depositor Eligible Lender Trustee

Deutsche Bank Trust Company Americas,
as Indenture Trustee

The Bank of New York (Delaware),
as Owner Trustee

Credit Suisse Securities (USA)

Deutsche Bank Securities Inc.

KeyBanc Capital Markets, a Division of McDonald Investments Inc.

Fitch Ratings

Moody's Investor Service, Inc.

Standard and Poor's Ratings Services

















